Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this
“Agreement”), dated as of December 21, 2018 (the “Closing Date”) by and among
MIDCAP FINANCIAL TRUST, a Delaware statutory trust (“MidCap”), as administrative
agent (“Agent”), the Lenders listed on the Credit Facility Schedule attached
hereto and otherwise party hereto from time to time (each a “Lender”, and
collectively the “Lenders”), and OCULAR THERAPEUTIX, INC., a Delaware
corporation (“Borrower”), provides the terms on which Lenders agree to lend to
Borrower and Borrower shall repay Lenders.

 

A. MidCap, Borrower, and the Lenders party thereto (the “Existing Lenders”) are
parties to that certain Second Amended and Restated Credit and Security
Agreement, dated as of March 7, 2017 (the “Second Restatement Closing Date”) by
and among MidCap Financial Trust, as administrative agent (the “Existing
Agent”), Borrower and the Existing Lenders (as amended, supplemented or
otherwise modified at any time prior to the date hereof, the “Existing Credit
Agreement”).

 

B. Existing Agent, Borrower and certain Existing Lenders wish to amend and
restate the Existing Credit Agreement in its entirety with this Agreement, it
being their intention that this Agreement and the execution and the delivery of
the other documents or agreements executed in connection herewith shall not be a
novation of the ‘Credit Extensions’ (as such term is defined in the Existing
Credit Agreement, the “Existing Loan”) and ‘Obligations’ (as defined in the
Existing Credit Agreement and as used herein, the “Existing Obligations”) of the
Borrower or any Credit Party pursuant to the Existing Credit Agreement and the
‘Financing Documents’ (as such term is defined in the Existing Credit Agreement
and as used herein, the “Existing Financing Documents”), but shall merely
restate, and where applicable, amend or modify the terms of such Existing
Obligations, so that the Obligations (as hereinafter defined) represent, among
other things, the amendment, restatement, renewal, extension and modification of
the Existing Obligations and the Financing Documents (as hereinafter defined)
shall restructure, restate, renew, extend, amend and modify the Existing Credit
Agreement and the other Existing Financing Documents executed in connection
therewith.  The parties agree as follows:

 

1                                         ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP.  Calculations and determinations must be made in accordance with
GAAP.  Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 15.  All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.  All headings numbered without a decimal
point are herein referred to as “Articles,” and all paragraphs numbered with a
decimal point (and all subparagraphs or subsections thereof) are herein referred
to as “Sections.”

 

2                                         CREDIT FACILITIES AND TERMS

 

2.1                               Promise to Pay.  Borrower hereby
unconditionally promises to pay to each Lender in accordance with each Lender’s
respective Pro Rata Share of each Credit Facility, the outstanding principal
amount of all Credit Extensions made by the Lenders under such Credit Facility
and accrued and unpaid interest thereon and any other amounts due hereunder as
and when due in accordance with this Agreement.

 

2.2                               Credit Facilities.  Subject to the terms and
conditions hereof, each Lender, severally, but not jointly, agrees to make
available to Borrower Credit Extensions in respect of each Credit Facility set
forth opposite such Lender’s name on the Credit Facility Schedule, in each case
not to exceed such Lender’s commitment as identified on the Credit Facility
Schedule (such commitment of each Lender, as it may be amended to reflect
assignments made in accordance with this Agreement or terminated or reduced in
accordance with this Agreement, its “Applicable Commitment”, and the aggregate
of all such commitments, the “Applicable Commitments”).

 

--------------------------------------------------------------------------------



 

2.3                               Term Credit Facilities.

 

(a)                                 Nature of Credit Facility; Credit Extension
Requests.  For any Credit Facility identified on the Credit Facility Schedule as
a term facility (a “Term Credit Facility”), Credit Extensions in respect of a
Term Credit Facility may be requested by Borrower during the Draw Period for
such Term Credit Facility.  For any Credit Extension requested under a Term
Credit Facility (other than the Credit Extension on the Closing Date), Agent
must receive the completed Credit Extension Form by 12:00 noon (New York time)
fifteen (15) Business Days prior to the date of the Credit Extension is to be
funded.  As of the Closing Date, the Existing Loan made pursuant to Credit
Facility #1 on the Second Restatement Closing Date under the Existing Credit
Agreement (in the outstanding principal amount on the date hereof of
$12,342,857.08), shall constitute a portion of the principal balance of the
Credit Extension for Credit Facility #1 hereunder funded pursuant to this
Agreement and shall constitute a portion of the Obligations under, and subject
to the terms of, this Agreement (including the revised Credit Facility Schedule
and Amortization Schedule attached hereto).  On the Closing Date, the Existing
Loan shall be deemed assigned by the Existing Lenders as of the Closing Date to
the Lenders for Credit Facility #1 hereunder as of the Closing Date in
accordance with (i) the allocations set forth on the Credit Facility Schedule
for Credit Facility #1 and (ii) Article 9. To the extent any Term Credit
Facility proceeds are repaid for any reason, whether voluntarily or
involuntarily (including repayments from insurance or condemnation proceeds),
Agent and Lenders shall have no obligation to re-advance such sums to Borrower.

 

(b)                                 Principal Payments.  Principal payable on
account of a Term Credit Facility shall be payable by Borrower to Agent
immediately upon the earliest of (i) the date(s) set forth in the Amortization
Schedule for such Term Credit Facility (or if no such Amortization Schedule is
attached, then upon Agent’s demand for payment), or (ii) the Maturity Date.
Except as this Agreement may specifically provide otherwise, all prepayments of
Credit Extensions under Term Credit Facilities shall be applied by Agent to the
applicable Term Credit Facility in inverse order of maturity.  The monthly
payments required under the Amortization Schedule shall continue in the same
amount (for so long as the applicable Term Credit Facility shall remain
outstanding) notwithstanding any partial prepayment, whether mandatory or
optional, of the applicable Term Credit Facility.

 

(c)                                  Mandatory Prepayment.  If a Term Credit
Facility is accelerated following the occurrence of an Event of Default,
Borrower shall immediately pay to Agent, for payment to each Lender in
accordance with its respective Pro Rata Share, an amount equal to the sum of:
(i) all outstanding principal of the Term Credit Facility and all other
Obligations, plus accrued and unpaid interest thereon, (ii) any fees payable
under the Fee Letters by reason of such prepayment, (iii) the Applicable
Prepayment Fee as specified in the Credit Facility Schedule for the Credit
Facility being prepaid, and (iv) all other sums that shall have become due and
payable, including Protective Advances.  Additionally, at the election of Agent,
Borrower shall prepay the Term Credit Facilities (to be allocated pro rata among
the outstanding Credit Extensions under all Term Credit Facilities) in the
following amounts:  (A) on the date on which any Credit Party (or Agent as loss
payee or assignee) receives any casualty proceeds in excess of Fifty Thousand
Dollars ($50,000) for personal property, or in excess of One Hundred Thousand
Dollars ($100,000) for real property, in respect of assets upon which Agent
maintained a Lien, an amount equal to one hundred percent (100%) of such
proceeds (net of out-of-pocket expenses and, in the case of personal property,
repayment of any permitted purchase money debt encumbering the personal property
that suffered such casualty), or such lesser portion of such proceeds as Agent
shall elect to apply to the Obligations; and (B) upon receipt by any Credit
Party of the proceeds of any asset disposition of personal property not made in
the Ordinary Course of Business (other than transfers permitted by Section 7.1)
an amount equal to one hundred percent (100%) of the net cash proceeds of such
asset disposition (net of out-of-pocket expenses and repayment of any permitted
purchase money debt encumbering such asset), or such lesser portion as Agent
shall elect to apply to the Obligations.  Notwithstanding the foregoing, (a) so
long as no Default or Event of Default has occurred and is continuing, Borrower
shall have the option of applying the proceeds of any casualty policy up to
$100,000 in the aggregate with respect to any property loss in any one year,
toward the replacement or repair of destroyed or damaged property; provided that
any such replaced or repaired property (x) shall be of equal or like value as
the replaced or repaired Collateral and (y) shall be deemed Collateral in which
Agent and Lenders have been granted a first priority security interest, and
(b) after the occurrence and during the continuance of a Default or Event of
Default, all proceeds payable under such casualty policy shall, at the option of
Agent, be payable to Agent, for the ratable benefit of the Lenders, on account
of the Obligations.

 

(d)                                 Permitted Prepayment.  Except as provided
below, Borrower shall have no right to prepay the Credit Extensions made in
respect of a Term Credit Facility.  After the Closed Period, if any, for the
applicable Term Credit Facility as specified in the Credit Facility Schedule,
Borrower shall have the option to

 

2

--------------------------------------------------------------------------------



 

prepay the Prepayable Amount (as defined below) of a Term Credit Facility
advanced by the Lenders under this Agreement, provided Borrower (i) provides
written notice to Agent of its election to prepay the Prepayable Amount at least
thirty (30) days prior to such prepayment, and (ii) pays to Agent, for payment
to each Lender in accordance with its respective Pro Rata Share, on the date of
such prepayment, an amount equal to the sum of (A) the Prepayable Amount plus
accrued interest thereon, (B) any fees payable under the Fee Letters by reason
of such prepayment, (C) the Applicable Prepayment Fee as specified in the Credit
Facility Schedule for the Credit Facility being prepaid and (D) all Protective
Advances.  The term “Prepayable Amount” means all or any portion of the Credit
Extensions and all other Obligations under the applicable Term Credit Facility.

 

2.4                               Reserved.

 

2.5                               Reserved.

 

2.6                               Interest and Payments; Administration.

 

(a)                                 Interest; Computation of Interest.  Each
Credit Extension shall bear interest on the outstanding principal amount thereof
from the date when made until paid in full at a rate per annum equal to the
Applicable Interest Rate.  Each Lender may, upon the failure of Borrower to pay
any fees or interest as required herein, capitalize such interest and fees and
begin to accrue interest thereon until paid in full, which such interest shall
be at a rate per annum equal to the Applicable Interest Rate unless and until
the Default Rate shall otherwise apply.  All other Obligations shall bear
interest on the outstanding amount thereof from the date they first become
payable by Borrower under the Financing Documents until paid in full at a rate
per annum equal to the Applicable Interest Rate unless and until the Default
Rate shall otherwise apply.  Interest on the Credit Extensions and all fees
payable under the Financing Documents shall be computed on the basis of a
360-day year and the actual number of days elapsed in the period during which
such interest accrues.  In computing interest on any Credit Extension or other
advance, the date of the making of such Credit Extension or advance shall be
included and the date of payment shall be excluded; provided, however, that if
any Credit Extension or advance is repaid on the same day on which it is made,
such day shall be included in computing interest on such Credit Extension or
advance.  As of each Applicable Interest Rate Determination Date, Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Credit Extensions in accordance with this Section 2.6(a) and the terms and
conditions of the applicable Credit Facility Schedule.

 

(b)                                 Default Rate. Upon the election of Agent
following the occurrence and during the continuance of an Event of Default,
Obligations shall bear interest at a rate per annum which is four hundred basis
points (4.00%) above the rate that is otherwise applicable thereto (the “Default
Rate”).  Payment or acceptance of the increased interest rate provided in this
subsection is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Agent or Lenders.

 

(c)                                  Payments Generally.  Except as otherwise
provided in this Section 2.6(c), all payments in respect of the Obligations
shall be made to Agent for the account of the applicable Lenders in accordance
with their Pro Rata Share.  Payments of principal and interest in respect of any
Credit Facility identified on the Credit Facility Schedule as “Term” shall be
made to each applicable Lender.  All Obligations are payable upon demand of
Agent in the absence of any other due date specified herein.  All fees payable
under the Financing Documents shall be deemed non-refundable as of the date
paid.  Any payment required to be made to Agent or a Lender under this Agreement
may be made by debit or automated clearing house payment initiated by Agent or
such Lender from any of Borrower’s deposit accounts, including the Designated
Funding Account, and Borrower hereby authorizes Agent and each Lender to debit
any such accounts for any amounts Borrower owes hereunder when due.  Without
limiting the foregoing, Borrower shall tender to Agent and Lenders any
authorization forms as Agent or any Lender may require to implement such debit
or automated clearing house payment.  These debits or automated clearing house
payments shall not constitute a set-off.  Payments of principal and/or interest
received after 12:00 noon New York time are considered received at the opening
of business on the next Business Day.  When a payment is due on a day that is
not a Business Day, the payment is due the next Business Day and additional fees
or interest, as applicable, shall continue to accrue until paid.  All payments
to be made by Borrower under any Financing Document shall be made without
set-off, recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.  The balance of the Obligations, as recorded in
Agent’s books and records at any time, shall be

 

3

--------------------------------------------------------------------------------



 

conclusive and binding evidence of the amounts due and owing to Agent and
Lenders by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any
Financing Document.  Agent shall endeavor to provide Borrower with a monthly
statement regarding the Credit Extensions (but neither Agent nor any Lender
shall have any liability if Agent shall fail to provide any such statement). 
Unless Borrower notifies Agent of any objection to any such statement
(specifically describing the basis for such objection) within ninety (90) days
after the date of receipt thereof, it shall be deemed final, binding and
conclusive upon Borrower in all respects as to all matters reflected therein.

 

(d)                                 Interest Payments; Maturity Date. 
Commencing on the first (1st) Payment Date following the funding of a Credit
Extension, and continuing on the Payment Date of each successive month
thereafter through and including the Maturity Date, Borrower shall make monthly
payments of interest, in arrears, calculated as set forth in this Section 2.6. 
All unpaid principal and accrued interest is due and payable in full on the
Maturity Date or any earlier date specified herein.  If the Obligations are not
paid in full on or before the Maturity Date, all interest thereafter accruing
shall be payable immediately upon accrual.

 

(e)                                  Fees.  Borrower shall pay, as and when due
and payable under the terms of the Fee Letters, to Agent and each Lender, for
their own accounts and not for the benefit of any other Lenders, the fees set
forth in the Fee Letters.

 

(f)                                   Protective Advances.  Borrower shall pay
to Agent for the account of Lenders all Protective Advances (including
reasonable attorneys’ fees and expenses for documentation and negotiation of
this Agreement and the other Financing Documents) when due under any Financing
Document (and in the absence of any other due date specified herein, such
Protective Advances shall be due upon demand).

 

(g)                                  Maximum Lawful Rate.  In no event shall the
interest charged hereunder with respect to the Obligations exceed the maximum
amount permitted under the Laws of the State of Maryland.  Notwithstanding
anything to the contrary in any Financing Document, if at any time the rate of
interest payable hereunder (the “Stated Rate”) would exceed the highest rate of
interest permitted under any applicable Law to be charged (the “Maximum Lawful
Rate”), then for so long as the Maximum Lawful Rate would be so exceeded, the
rate of interest payable shall be equal to the Maximum Lawful Rate; provided,
however, that if at any time thereafter the Stated Rate is less than the Maximum
Lawful Rate, Borrower shall, to the extent permitted by Law, continue to pay
interest at the Maximum Lawful Rate until such time as the total interest
received is equal to the total interest which would have been received had the
Stated Rate been (but for the operation of this provision) the interest rate
payable.  Thereafter, the interest rate payable shall be the Stated Rate unless
and until the Stated Rate again would exceed the Maximum Lawful Rate, in which
event this provision shall again apply.  In no event shall the total interest
received by any Lender exceed the amount which it could lawfully have received,
had the interest been calculated for the full term hereof at the Maximum Lawful
Rate.  If, notwithstanding the prior sentence, any Lender has received interest
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance of such Lender’s Credit
Extensions or to other amounts (other than interest) payable hereunder, and if
no such Credit Extensions or other amounts are then outstanding, such excess or
part thereof remaining shall be paid to Borrower.  In computing interest payable
with reference to the Maximum Lawful Rate applicable to any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.

 

(h)                                 Taxes; Additional Costs.

 

(i)                                     All payments of principal and interest
on the Obligations and all other amounts payable hereunder shall be made free
and clear of and without deduction for any present or future income, excise,
stamp, documentary, payroll, employment, property or franchise taxes and other
taxes, fees, duties, levies, assessments, withholdings or other charges of any
nature whatsoever (including interest and penalties thereon) imposed by any
taxing authority, excluding taxes imposed on or measured by Agent’s or any
Lender’s net income by the jurisdictions under which Agent or such Lender is
organized or conducts business (other than solely as the result of entering into
any of the Financing Documents or taking any action thereunder) (all
non-excluded items being called “Taxes”).  If any withholding or deduction from
any payment to be made by any Borrower hereunder is required in respect of any
Taxes pursuant to any applicable Law, then Borrower will: (i) pay directly to
the relevant authority the full amount required to be so withheld or deducted;
(ii)

 

4

--------------------------------------------------------------------------------



 

 promptly forward to Agent an official receipt or other documentation
satisfactory to Agent evidencing such payment to such authority; and (iii) pay
to Agent for the account of Agent and Lenders such additional amount or amounts
as is necessary to ensure that the net amount actually received by Agent and
each Lender will equal the full amount Agent and such Lender would have received
had no such withholding or deduction been required.  If any Taxes are directly
asserted against Agent or any Lender with respect to any payment received by
Agent or such Lender hereunder, Agent or such Lender may pay such Taxes and
Borrower will promptly pay such additional amounts (including any penalty,
interest or expense) as is necessary in order that the net amount received by
such Person after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount such Person would have received had
such Taxes not been asserted so long as such amounts have accrued on or after
the day which is two hundred seventy (270) days prior to the date on which Agent
or such Lender first made written demand therefor.

 

(ii)                                  If any Borrower fails to pay any Taxes
when due to the appropriate taxing authority or fails to remit to Agent, for the
account of Agent and the respective Lenders, the required receipts or other
required documentary evidence, Borrower shall indemnify Agent and Lenders for
any incremental Taxes, interest or penalties that may become payable by Agent or
any Lender as a result of any such failure.

 

(iii)                               Each Lender that (A) is organized under the
laws of a jurisdiction other than the United States, and (B)(1) is a party
hereto on the Closing Date or (2) purports to become an assignee of an interest
as a Lender under this Agreement after the Closing Date (unless such Lender was
already a Lender hereunder immediately prior to such assignment) (each such
Lender a “Foreign Lender”) shall execute and deliver to each of Borrower and
Agent one or more (as Borrower or Agent may reasonably request) United States
Internal Revenue Service Forms W-8ECI, W-8BEN, W-8IMY (as applicable) and other
applicable forms, certificates or documents prescribed by the United States
Internal Revenue Service or reasonably requested by Agent certifying as to such
Lender’s entitlement to a complete exemption from withholding or deduction of
Taxes.  Borrower shall not be required to pay additional amounts to any Lender
pursuant to this subsection (h) with respect to United States withholding and
income Taxes to the extent that the obligation to pay such additional amounts
would not have arisen but for the failure of such Lender to comply with this
paragraph other than as a result of a change in law.

 

(iv)                              If any Lender shall determine in its
commercially reasonable judgment that the adoption or taking effect of, or any
change in, any applicable Law regarding capital adequacy, in each instance,
after the Closing Date, or any change after the Closing Date in the
interpretation, administration or application thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or the compliance by any Lender or any
Person controlling such Lender with any request, guideline or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency adopted or otherwise
taking effect after the Closing Date, has or would have the effect of reducing
the rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such controlling Person could have achieved but for such
adoption, taking effect, change, interpretation, administration, application or
compliance (taking into consideration such Lender’s or such controlling Person’s
policies with respect to capital adequacy) then from time to time, upon written
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to Agent), Borrower shall
promptly pay to such Lender such additional amount as will compensate such
Lender or such controlling Person for such reduction, so long as such amounts
have accrued on or after the day which is two hundred seventy (270) days prior
to the date on which such Lender first made demand therefor; provided, however,
that notwithstanding anything in this Agreement to the contrary, (A) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(B) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued.

 

(v)                                 If any Lender requires compensation under
this subsection (h), or requires any Borrower to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to this subsection (h), then, upon the written request of Borrower, such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Credit Extensions hereunder or to assign its rights and
obligations hereunder (subject to the terms of this Agreement) to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (A) would eliminate or materially reduce amounts
payable pursuant to any such subsection,

 

5

--------------------------------------------------------------------------------



 

as the case may be, in the future, and (B) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (as determined in its sole discretion).  Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(i)                                     Administrative Fees and Charges.

 

(i)                                     Borrower shall pay to Agent, for its own
account and not for the benefit of any other Lenders, all reasonable fees and
expenses in connection with audits and inspections of the books and records of
the Credit Parties, audits, valuations or appraisals of the Collateral, audits
of Borrower’s compliance with applicable Laws and such other matters as Agent
shall deem appropriate, which shall be due and payable on the first Business Day
of the month following the date of issuance by Agent of a written request for
payment thereof to any Borrower; provided, that, as long as no Default has
occurred within the preceding twelve (12) months, Agent shall be entitled to
such reimbursement for no more than one audit and inspection per calendar
quarter.

 

(ii)                                  If payments of principal or interest due
on the Obligations, or any other amounts due hereunder or under the other
Financing Documents, are not timely made and remain overdue for a period of five
(5) days, Borrower, without notice or demand by Agent, promptly shall pay to
Agent, for its own account and not for the benefit of any other Lenders, as
additional compensation to Agent in administering the Obligations, an amount
equal to five percent (5.0%) of each delinquent payment.

 

2.7                               Secured Promissory Notes.  At the election of
any Lender made as to each Credit Facility for which it has made Credit
Extensions, each Credit Facility shall be evidenced by one or more secured
promissory notes in form and substance satisfactory to Agent and Lenders (each a
“Secured Promissory Note”).  Upon receipt of an affidavit of an officer of a
Lender as to the loss, theft, destruction, or mutilation of its Secured
Promissory Note, Borrower shall issue, in lieu thereof, a replacement Secured
Promissory Note in the same principal amount thereof and of like tenor.

 

3                                         CONDITIONS OF CREDIT EXTENSIONS

 

3.1                               Conditions Precedent to Credit Extension to be
made on the Closing Date.  Each Lender’s obligation to make an advance in
respect of a Credit Facility is subject to the condition precedent that Agent
shall consent to or shall have received, in form and substance satisfactory to
Agent, such documents, and completion of such other matters, as Agent may
reasonably deem necessary or appropriate, including, without limitation, all
items listed on the Closing Deliveries Schedule attached hereto.

 

3.2                               Conditions Precedent to all Credit
Extensions.  The obligation of each Lender to make each Credit Extension,
including the initial Credit Extension, is subject to the following conditions
precedent:

 

(a)                                 [reserved];

 

(b)                                 timely receipt by the Agent and each Lender
of an executed Credit Extension Form in the form attached hereto except for
Credit Extensions made on the Closing Date;

 

(c)                                  (i)                                     for
Credit Extensions made on the Closing Date, the representations and warranties
in Article 5 and elsewhere in the Financing Documents shall be true, correct and
complete in all respects on the Closing Date; provided, however, that those
representations and warranties expressly referring to a specific date shall be
true, correct and complete in all respects as of such date; and

 

(ii)                                  for Credit Extensions made after the
Closing Date, if any, the representations and warranties in Article 5 and
elsewhere in the Financing Documents shall be true, correct and complete in all
material respects on the date of the Credit Extension Form and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date.  Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties in Article 5 and
elsewhere in the Financing Documents remain true, accurate and complete in all
material respects; provided, however, that such materiality qualifier

 

6

--------------------------------------------------------------------------------



 

shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;

 

(d)                                 no Default or Event of Default shall have
occurred and be continuing or result from the Credit Extension;

 

(e)                                  Agent shall be satisfied with the results
of any searches conducted under Section 3.5;

 

(f)                                   receipt by Agent of such evidence as Agent
shall request to confirm that the deliveries made in Section 3.1 remain current,
accurate and in full force and effect, or if not, updates thereto, each in form
and substance satisfactory to Agent; and

 

(g)                                  as determined in such Lender’s sole
discretion, there has not been any Material Adverse Change or any material
adverse deviation by Borrower from the most recent business plan of Borrower
presented to and accepted by Agent.

 

3.3                               Method of Borrowing.  The Credit Extension in
respect of each Credit Facility shall be funded in a single drawing and shall be
in an amount at least equal to the applicable Minimum Credit Extension Amount
for such Credit Facility as set forth in the Credit Facility Schedule.  The date
of funding for any requested Credit Extension shall be a Business Day.  To
obtain a Credit Extension, Borrower shall deliver to Agent a completed Credit
Extension Form executed by a Responsible Officer.  Agent may rely on any notice
given by a person whom Agent reasonably believes is a Responsible Officer or
designee thereof.  Agent and Lenders shall have no duty to verify the
authenticity of any such notice.

 

3.4                               Funding of Credit Facilities.  Upon the terms
and subject to the conditions set forth herein, each Lender, severally and not
jointly, shall make available to Agent its Pro Rata Share of the requested
Credit Extension, in lawful money of the United States of America in immediately
available funds, prior to 11:00 a.m. (New York time) on the specified date for
the Credit Extension.  Agent shall, unless it shall have determined that one of
the conditions set forth in Section 3.1 or 3.2, as applicable, has not been
satisfied, by 2:00 p.m. (New York time) on such day, credit the amounts received
by it in like funds to Borrower by wire transfer to the Designated Funding
Account (or to the account of Borrower in respect of the Obligations, if the
Credit Extension is being made to pay an Obligation of Borrower).  A Credit
Extension made prior to the satisfaction of any conditions set forth in
Section 3.1 or 3.2 shall not constitute a waiver by Agent or Lenders of
Borrower’s obligation to satisfy such conditions, and any such Credit Extension
made in the absence of such satisfaction shall be made in Agent’s discretion.

 

3.5                               Searches.  Before the Closing Date, and
thereafter (as and when determined by Agent in its discretion), Agent shall have
the right to perform, all at Borrower’s expense, the searches described in
clauses (a), (b), and (c) below against Borrower and any other Credit Party, the
results of which are to be consistent with Borrower’s representations and
warranties under this Agreement and the reasonably satisfactory results of which
shall be a condition precedent to all Credit Extensions requested by Borrower: 
(a) title investigations, UCC searches and fixture filings searches;
(b) judgment, pending litigation, federal tax lien, personal property tax lien,
and corporate and partnership tax lien searches, in each jurisdiction searched
under clause (a) above; and (c) searches of applicable corporate, limited
liability company, partnership and related records to confirm the continued
existence, organization and good standing of the applicable Person and the exact
legal name under which such Person is organized.

 

4                                         CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  Borrower hereby
reaffirms its grant of the security interests, pledges and other Liens granted
to the Existing Agent and Existing Lenders under the Existing Credit Agreement,
as more fully described in Article 9 of this Agreement, and hereby further
grants to Agent, for the ratable benefit of the Lenders, to secure the payment
and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Agent, for the ratable benefit of the Lenders, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.  Borrower represents, warrants,
and covenants that the security interest granted herein is and shall at all
times continue to be a first priority perfected security interest in the
Collateral, subject only to Permitted Liens that may have

 

7

--------------------------------------------------------------------------------



 

priority by operation of applicable Law or by the terms of a written
intercreditor or subordination agreement entered into by Agent.

 

4.2                               Representations and Covenants.

 

(a)                                 As of the Closing Date, Borrower has no
ownership interest in any Chattel Paper, letter of credit rights, commercial
tort claims, instruments, documents or investment property (other than equity
interests in any Subsidiaries of Borrower disclosed on the Disclosure Schedule
attached hereto).

 

(b)                                 Borrower shall deliver to Agent all tangible
Chattel Paper and all instruments and documents owned by any Borrower and
constituting part of the Collateral duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to Agent.  Borrower shall provide Agent with “control” (as in the
Code) of all electronic Chattel Paper owned by any Borrower and constituting
part of the Collateral by having Agent identified as the assignee on the records
pertaining to the single authoritative copy thereof and otherwise complying with
the applicable elements of control set forth in the Code.  Borrower also shall
deliver to Agent all security agreements securing any such Chattel Paper and
securing any such instruments.  Borrower will mark conspicuously all such
Chattel Paper and all such instruments and documents with a legend, in form and
substance satisfactory to Agent, indicating that such Chattel Paper and such
instruments and documents are subject to the security interests and Liens in
favor of Agent created pursuant to this Agreement and the Financing Documents.

 

(c)                                  Borrower shall deliver to Agent all letters
of credit on which any Borrower is the beneficiary and which give rise to letter
of credit rights owned by such Borrower which constitute part of the Collateral
in each case duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Agent. 
Borrower shall take any and all actions as may be necessary or desirable, or
that Agent may request, from time to time, to cause Agent to obtain exclusive
“control” (as defined in the Code) of any such letter of credit rights in a
manner acceptable to Agent.

 

(d)                                 Borrower shall promptly advise Agent upon
any Borrower becoming aware that it has any interests in any commercial tort
claim that constitutes part of the Collateral, which such notice shall include
descriptions of the events and circumstances giving rise to such commercial tort
claim and the dates such events and circumstances occurred, the potential
defendants with respect such commercial tort claim and any court proceedings
that have been instituted with respect to such commercial tort claims, and
Borrower shall, with respect to any such commercial tort claim, execute and
deliver to Agent such documents as Agent shall request to perfect, preserve or
protect the Liens, rights and remedies of Agent with respect to any such
commercial tort claim.

 

(e)                                  Except for Accounts and Inventory in an
aggregate amount of Fifty Thousand Dollars ($50,000), no Accounts or Inventory
or other Collateral shall at any time be in the possession or control of any
warehouse, consignee, bailee or any of Borrower’s agents or processors without
prior written notice to Agent and the receipt by Agent, if Agent has so
requested, of warehouse receipts, consignment agreements or bailee lien waivers
(as applicable) satisfactory to Agent prior to the commencement of such
possession or control.  Borrower shall, upon the request of Agent, notify any
such warehouse, consignee, bailee, agent or processor of the security interests
and Liens in favor of Agent created pursuant to this Agreement and the Financing
Documents, instruct such Person to hold all such Collateral for Agent’s account
subject to Agent’s instructions and shall obtain an acknowledgement from such
Person that such Person holds the Collateral for Agent’s benefit.

 

(f)                                   Upon request of Agent, Borrower shall
promptly deliver to Agent any and all certificates of title, applications for
title or similar evidence of ownership of all such tangible personal property
and shall cause Agent to be named as lienholder on any such certificate of title
or other evidence of ownership.  Borrower shall not permit any such tangible
personal property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

 

(g)                                  Each Borrower hereby authorizes Agent to
file without the signature of such Borrower one or more UCC financing statements
relating to its Liens on all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents in such

 

8

--------------------------------------------------------------------------------



 

jurisdictions as Agent from time to time determines are appropriate, and to file
without the signature of such Borrower any continuations of or corrective
amendments to any such financing statements, in any such case in order for Agent
to perfect, preserve or protect the Liens, rights and remedies of Agent with
respect to the Collateral.  Each Borrower also ratifies its authorization for
Agent to have filed in any jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.  Any financing statement
may include a notice that any disposition of the Collateral, by either Borrower
or any other Person, shall be deemed to violate the rights of Agent and the
Lenders under the Code.

 

(h)                                 As of the Closing Date, no Borrower holds,
and after the Closing Date, Borrower shall promptly notify Agent in writing upon
creation or acquisition by any Borrower of, any Collateral which constitutes a
claim against any Governmental Authority, including, without limitation, the
federal government of the United States or any instrumentality or agency
thereof, the assignment of which claim is restricted by any applicable Law,
including, without limitation, the federal Assignment of Claims Act and any
other comparable Law.  Upon the request of Agent, Borrower shall take such steps
as may be necessary or desirable, or that Agent may request, to comply with any
such applicable Law.

 

(i)                                     Borrower shall furnish to Agent from
time to time any statements and schedules further identifying or describing the
Collateral and any other information, reports or evidence concerning the
Collateral as Agent may reasonably request from time to time.

 

(j)                                    Borrower shall, and shall cause each
Credit Party to, maintain its deposit accounts, transaction accounts, and
primary investment accounts with Silicon Valley Bank and its Affiliates.

 

5                                         REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows on the Closing Date and the date of
each Credit Extension:

 

5.1                               Due Organization, Authorization: Power and
Authority.

 

(a)                                 Each Credit Party is duly existing and in
good standing, as a Registered Organization in its respective jurisdiction of
formation.  Each Credit Party is qualified and licensed to do business and is in
good standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change.  The
Financing Documents have been duly authorized, executed and delivered by each
Credit Party and constitute legal, valid and binding agreements enforceable in
accordance with their terms.  The execution, delivery and performance by each
Credit Party of each Financing Document executed or to be executed by it is in
each case within such Credit Party’s powers.

 

(b)                                 The execution, delivery and performance by
each Credit Party of the Financing Documents to which it is a party do not
(i) conflict with any of such Credit Party’s organizational documents;
(ii) contravene, conflict with, constitute a default under or violate any Law;
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which such Credit Party or any of its property or assets may be bound or
affected; (iv) require any action by, filing, registration, or qualification
with, or Required Permit from, any Governmental Authority (except such Required
Permits which have already been obtained and are in full force and effect); or
(v) constitute a default under or conflict with any Material Agreement.  No
Credit Party is in default under any agreement to which it is a party or by
which it is bound in which the default could reasonably be expected to have a
Material Adverse Change.

 

5.2                               Litigation.  Except as disclosed on the
Disclosure Schedule or, after the Closing Date, pursuant to Section 6.7, there
are no actions, suits, proceedings or investigations pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against any
Credit Party which involves the possibility of any judgment or liability of more
than Fifty Thousand Dollars ($50,000.00) or that could result in a Material
Adverse Change, or which questions the validity of the Financing Documents, or
the other documents required thereby or any action to be taken pursuant to any
of the foregoing, nor does any Credit Party have reason to believe that any such
actions, suits, proceedings or investigations are threatened.

 

9

--------------------------------------------------------------------------------



 

5.3          No Material Deterioration in Financial Condition; Financial
Statements.  All financial statements for the Credit Parties delivered to Agent
or any Lender fairly present, in conformity with GAAP, in all material respects
the consolidated financial condition and consolidated results of operations of
such Credit Party.  There has been no material deterioration in the consolidated
financial condition of any Credit Party from the most recent financial
statements and projections submitted to Agent or any Lender.  There has been no
material adverse deviation from the most recent annual operating plan of
Borrower delivered to Agent and Lenders.

 

5.4          Solvency.  The fair salable value of each Credit Party’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities.  After giving effect to the transactions described in this
Agreement, (a) no Credit Party is left with unreasonably small capital in
relation to its business as presently conducted, and (b) each Credit Party is
able to pay its debts (including trade debts) as they mature.

 

5.5          Subsidiaries; Investments.  Borrower and its Subsidiaries do not
own any stock, partnership interest or other equity securities, except for
Permitted Investments.

 

5.6          Tax Returns and Payments; Pension Contributions.  Each Credit Party
has timely filed all required tax returns and reports, and each Credit Party has
timely paid all foreign, federal, state and material local taxes, assessments,
deposits and contributions owed by such Credit Party.  Borrower is unaware of
any claims or adjustments proposed for any of prior tax years of any Credit
Party which could result in additional taxes becoming due and payable by such
Credit Party.  Each Credit Party has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and no Credit Party has withdrawn from participation in, or
has permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of such Credit Party, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other Governmental Authority.

 

5.7          Disclosure Schedule.  All information set forth in the Disclosure
Schedule is true, accurate and complete as of the date hereof.  All information
set forth in the Perfection Certificate is true, accurate and complete as of the
date hereof.

 

6              AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees as follows:

 

6.1          Organization and Existence; Government Compliance.

 

(a)           Each Credit Party shall maintain its legal existence and good
standing in its respective jurisdiction of formation and maintain qualification
in each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change.  If a Credit Party is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Agent of such occurrence and provide Agent with such Credit Party’s
organizational identification number.

 

(b)           Each Credit Party shall comply with all Laws, ordinances and
regulations to which it or its business locations is subject, the noncompliance
with which could reasonably be expected to result in a Material Adverse Change. 
Each Credit Party shall obtain and keep in full force and effect and comply with
all of the Required Permits, except where failure to have or maintain compliance
with or effectiveness of such Required Permit could not reasonably be expected
to result in a Material Adverse Change.  Each Credit Party shall promptly
provide copies of any such obtained Required Permits to Agent.  Borrower shall
notify Agent within three (3) Business Days (but in any event prior to Borrower
submitting any requests for Credit Extensions or release of any reserves) of the
occurrence of any facts, events or circumstances known to a Borrower, whether
threatened, existing or pending, that could cause any Required Permit to become
limited, suspended or revoked.

 

6.2          Financial Statements, Reports, Certificates.

 

(a)           Each Credit Party shall deliver to Agent and each Lender: (i) as
soon as available, but no later than thirty (30) days after the last day of each
month, a company prepared consolidated and consolidating

 

10

--------------------------------------------------------------------------------



 

balance sheet, income statement and cash flow statement covering such Credit
Party’s consolidated operations for such month certified by a Responsible
Officer and in a form acceptable to Agent and each Lender; (ii) as soon as
available, but no later than one hundred eighty (180) days after the last day of
a Credit Party’s fiscal year, audited consolidated and consolidating financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Agent and each Lender in its reasonable
discretion; (iii) as soon as available after approval thereof by such Credit
Party’s governing board, but no later than sixty (60) days after the last day of
such Credit Party’s fiscal year, and as amended and/or updated, such Credit
Party’s financial projections for current fiscal year; (iv) within five (5) days
of delivery, copies of all statements, reports and notices made available to all
of such Credit Party’s security holders; (v) in the event that such Credit Party
is or becomes subject to the reporting requirements under the Securities
Exchange Act of 1934, as amended, within five (5) days of filing, all reports on
Form 10-K, 10-Q and 8-K filed with the Securities and Exchange Commission
(“SEC”) or a link thereto on such Credit Party’s or another website on the
Internet; (vi) budgets, sales projections, operating plans and other financial
information reasonably requested by Agent or any Lender; (vii) as soon as
available, but no later than thirty (30) days after the last day of each month,
copies of the month-end account statements for each Collateral Account
maintained by a Credit Party, which statements may be provided to Agent and each
Lender by Borrower or directly from the applicable institution(s); and
(viii) such additional information, reports or statements regarding the Credit
Parties or their respective businesses, contractors and subcontractors as Agent
or any Lender may from time to time reasonably request.

 

(b)           Within thirty (30) days after the last day of each month, Borrower
shall deliver to Agent and each Lender with the monthly financial statements
described above, a duly completed Compliance Certificate signed by a Responsible
Officer.

 

(c)           Borrower shall cause each Credit Party to keep proper books of
record and account in accordance with GAAP in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities.  Upon prior written notice and during business hours
(which such limitations shall not apply if a Default or Event of Default has
occurred), Borrower shall allow, and cause each Credit Party to allow, Agent and
Lenders to visit and inspect any properties of a Credit Party, to examine and
make abstracts or copies from any Credit Party’s books, to conduct a collateral
audit and analysis of its operations and the Collateral to verify the amount and
age of the accounts, the identity and credit of the respective account debtors,
to review the billing practices of the Credit Party and to discuss its
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants as often as may reasonably be
desired.  Borrower shall reimburse Agent and each Lender for all reasonable
costs and expenses associated with such visits and inspections; provided,
however, that Borrower shall be required to reimburse Agent and each Lender for
such costs and expenses for no more than two (2) such visits and inspections per
twelve (12) month period unless a Default or Event of Default has occurred
during such period.

 

(d)           Borrower shall, and shall cause each Credit Party to, deliver to
Agent and each Lender, within five (5) days after the same are sent or received,
copies of all material correspondence, reports, documents and other filings with
any Governmental Authority that could reasonably be expected to have a material
effect on any of the Required Permits material to Borrower’s business or
otherwise on the operations of Borrower or any of its Subsidiaries.

 

6.3          Maintenance of Property.  Borrower shall cause all equipment and
other tangible personal property other than Inventory to be maintained and
preserved in the same condition, repair and in working order as of the date
hereof, ordinary wear and tear excepted, and shall promptly make or cause to be
made all repairs, replacements and other improvements in connection therewith
that are necessary or desirable to such end.  Borrower shall cause each Credit
Party to keep all Inventory in good and marketable condition, free from material
defects.  Returns and allowances between a Credit Party and its Account Debtors
shall follow the Credit Party’s customary practices as they existed at the
Second Restatement Closing Date.  Borrower shall promptly notify Agent of all
returns, recoveries, disputes and claims that involve more than One Hundred
Thousand Dollars ($100,000) of Inventory collectively among all Credit Parties.

 

6.4          Taxes; Pensions.  Borrower shall timely file and cause each Credit
Party to timely file, all required tax returns and reports and timely pay, and
cause each Credit Party to timely pay, all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed, and shall deliver to Agent,
on demand, appropriate certificates attesting to such payments.  Borrower shall
pay, and cause each Credit Party to pay, all amounts necessary to fund all
present pension,

 

11

--------------------------------------------------------------------------------



 

profit sharing and deferred compensation plans in accordance with their terms. 
Notwithstanding the foregoing, a Credit Party may defer payment of any contested
taxes, provided, however, that such Credit Party (a) in good faith contests its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (b) notifies Agent in writing of the commencement of,
and any material development in, the proceedings, and (c) posts bonds or takes
any other steps required to prevent the Governmental Authority levying such
contested taxes from obtaining a Lien upon any of the Collateral.

 

6.5          Insurance.  Borrower shall, and shall cause each Credit Party to,
keep its business and the Collateral insured for risks and in amounts standard
for companies in Borrower’s industry and location and as Agent may reasonably
request.  Insurance policies shall be in a form, with companies, and in amounts
that are satisfactory to Agent.  All property policies shall have a lender’s
loss payable endorsement showing Agent as sole lender’s loss payee and waive
subrogation against Agent, and all liability policies shall show, or have
endorsements showing, Agent as an additional insured.  No other loss payees may
be shown on the policies unless Agent shall otherwise consent in writing.  If
required by Agent, all policies (or the loss payable and additional insured
endorsements) shall provide that the insurer shall endeavor to give Agent at
least thirty (30) days’ notice before canceling, amending, or declining to renew
its policy.  At Agent’s request, Borrower shall deliver certified copies of all
such Credit Party insurance policies and evidence of all premium payments.  If
any Credit Party fails to obtain insurance as required under this Section 6.5 or
to pay any amount or furnish any required proof of payment to third persons and
Agent, Agent may make all or part of such payment or obtain such insurance
policies required in this Section 6.5, and take any action under the policies
Agent deems prudent.  Each Borrower hereby waives any rights against Agent and
Lenders for any property damages or claims to the extent the same is insured or
required to be insured hereunder.

 

6.6          Collateral Accounts.

 

(a)           Borrower shall, and shall cause each Credit Party to, provide
Agent five (5) days prior written notice before establishing any Collateral
Account at or with any bank or financial institution.  In addition, for each
Collateral Account that any Credit Party at any time maintains, Borrower shall,
and shall cause each Credit Party to, cause the applicable bank or financial
institution at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Agent’s Lien in such Collateral Account in
accordance with the terms hereunder, which Control Agreement may not be
terminated without prior written consent of Agent.  The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of a Credit Party’s employees and identified to Agent by Borrower as
such; provided, however, that at all times Borrower shall maintain one or more
separate Deposit Accounts to hold any and all amounts to be used for payroll,
payroll taxes and other employee wage and benefit payments, and shall not
commingle any monies allocated for such purposes with funds in any other Deposit
Account.

 

(b)           Borrower shall at all times maintain in a Collateral Account
subject to a Control Agreement an amount of cash and/or cash equivalents equal
to or greater than $5,000,000 (the “Minimum Cash Amount”).

 

6.7          Notices of Material Agreements, Litigation and Defaults;
Cooperation in Litigation.  Promptly (and in any event within three (3) Business
Days), (a) upon Borrower becoming aware of the existence of any Event of Default
or event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default or (b) upon the execution and delivery of any
Material Agreement and each material amendment, consent, waiver or other
modification, and each notice of termination or default or similar notice
delivered to or by a Credit Party in connection with any Material Agreement, or
(c) upon Borrower becoming aware of (or having reason to believe any of the
following are pending or threatened in writing) any action, suit, proceeding or
investigation by or against Borrower or any Credit Party which involves the
possibility of any judgment or liability of more than Fifty Thousand Dollars
($50,000) or that could result in a Material Adverse Change, or which questions
the validity of any of the Financing Documents, or the other documents required
thereby or any action to be taken pursuant to any of the foregoing, Borrower
shall give written notice to Agent and each Lender of such occurrence, and such
further information (including copies of such documentation) as Agent or any
Lender shall reasonably request.  From the date hereof and continuing through
the termination of this Agreement, Borrower shall, and shall cause each Credit
Party to, make available to Agent and each Lender, without expense to Agent or
any Lender, each Credit Party’s officers, employees and agents and books, to the
extent that Agent or any Lender may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Agent or
any Lender with respect to any Collateral or relating to a Credit Party.

 

12

--------------------------------------------------------------------------------



 

6.8          Creation/Acquisition of Subsidiaries.  In the event Borrower or any
Subsidiary creates or, to the extent permitted hereunder, acquires any
Subsidiary, Borrower and such Subsidiary shall promptly (and in any event within
five (5) Business Days of such creation or acquisition) notify Agent of the
creation or acquisition of such new Subsidiary and take all such action as may
be reasonably required by Agent or the Required Lenders to cause each such
Subsidiary to become a co-Borrower hereunder or to guarantee the Obligations of
Borrower under the Financing Documents and, in each case, grant a continuing
pledge and security interest in and to the assets of such Subsidiary
(substantially as described on Exhibit A hereto); and Borrower shall grant and
pledge to Agent, for the ratable benefit of the Lenders, a perfected security
interest in the stock, units or other evidence of ownership of each Subsidiary
(the foregoing collectively, the “Joinder Requirements”); provided, that
Borrower shall not be permitted to make any Investment in such Subsidiary until
such time as Borrower has satisfied the Joinder Requirements.

 

6.9          Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely for (a) transaction fees incurred in connection with the
Financing Documents, (b) for working capital needs of Borrower and its
Subsidiaries, and (c) any other Permitted Purpose specified in the Credit
Facility Schedule for such Credit Facility.  No portion of the proceeds of the
Credit Extensions will be used for family, personal, agricultural or household
use.

 

6.10        Hazardous Materials; Remediation.

 

(a)           If any release or disposal of Hazardous Materials shall occur or
shall have occurred on any real property or any other assets of any Borrower or
any other Credit Party, such Borrower will cause, or direct the applicable
Credit Party to cause, the prompt containment and removal of such Hazardous
Materials and the remediation of such real property or other assets as is
necessary to comply with all Laws and to preserve the value of such real
property or other assets.  Without limiting the generality of the foregoing,
each Borrower shall, and shall cause each other Credit Party to, comply with
each Law requiring the performance at any real property by any Borrower or any
other Credit Party of activities in response to the release or threatened
release of a Hazardous Material.

 

(b)           Borrower will provide Agent within thirty (30) days after written
demand therefor with a bond, letter of credit or similar financial assurance
evidencing to the reasonable satisfaction of Agent that sufficient funds are
available to pay the cost of removing, treating and disposing of any Hazardous
Materials or Hazardous Materials Contamination and discharging any assessment
which may be established on any property as a result thereof, such demand to be
made, if at all, upon Agent’s determination that the failure to remove, treat or
dispose of any Hazardous Materials or Hazardous Materials Contamination, or the
failure to discharge any such assessment could reasonably be expected to have a
Material Adverse Change.

 

(c)           If there is any conflict between this Section 6.10 and any
environmental indemnity agreement which is a Financing Document, the
environmental indemnity agreement shall govern and control.

 

6.11        Power of Attorney.  Each of the officers of Agent is hereby
irrevocably made, constituted and appointed the true and lawful attorney for
each Borrower (without requiring any of them to act as such) with full power of
substitution to do the following:  (a) pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral (in
each case, so long as no Default or Event of Default has occurred, other than
Permitted Liens), or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; (b) so long as Agent has provided not less than
three (3) Business Days’ prior written notice to Borrower to perform the same
and Borrower has failed to take such action, (i) execute in the name of any
Person comprising Borrower any schedules, assignments, instruments, documents,
and statements that Borrower is obligated to give Agent under this Agreement or
that Agent or any Lender deems necessary to perfect or better perfect Agent’s
security interest or Lien in any Collateral, (ii) do such other and further acts
and deeds in the name of Borrower that Agent may deem necessary or desirable to
enforce, protect or preserve any Collateral or its rights therein, including,
but not limited to, to sign Borrower’s name on any invoice or bill of lading for
any Account or drafts against Account Debtors; and (iii) after the occurrence
and during the continuance of an Event of Default, (A) endorse the name of any
Borrower upon any and all checks, drafts, money orders, and other instruments
for the payment of money that are payable to Borrower; (B) make, settle, and
adjust all claims under Borrower’s insurance policies; (C) take any action any
Credit Party is required to take under this Agreement or any other Financing
Document; (D) transfer the Collateral into the name of Agent or a third party as
the Code permits; (E) exercise any rights and remedies described in this
Agreement or the other Financing Documents; and (F) do such other and further
acts and deeds in the name of Borrower that Agent may deem necessary or
desirable to enforce its rights with regard to any Collateral.

 

13

--------------------------------------------------------------------------------



 

6.12        Further Assurances.  Borrower shall, and shall cause each Credit
Party to, promptly execute any further instruments and take further action as
Agent reasonably requests to perfect or better perfect or continue Agent’s Lien
in the Collateral or to effect the purposes of this Agreement or any other
Financing Document.

 

6.13        Post-Closing Obligations.  Borrower shall, and shall cause each
Credit Party to, complete each of the post-closing obligations and/or deliver to
Agent each of the documents, instruments, agreements and information listed on
the Post-Closing Obligations Schedule attached hereto, on or before the date set
forth for each such item thereon (as may be extended by the Agent in writing in
its sole discretion), each of which shall be completed or provided in form and
substance satisfactory to Agent and Lenders.

 

6.14        Disclosure Schedule.  Borrower shall, in the event of any
information in the Disclosure Schedule becoming outdated, inaccurate, incomplete
or misleading, deliver to Agent, together with the next Compliance Certificate
required to be delivered under this Agreement for a calendar month ending
March 31, June 30, September 30 or December 31, a proposed update to the
Disclosure Schedule correcting all outdated, inaccurate, incomplete or
misleading information.  With respect to any proposed updates to the Disclosure
Schedule involving Permitted Liens, Permitted Indebtedness or Permitted
Investments, Agent will replace the Disclosure Schedule attached hereto with
such proposed update only if such updated information is consistent with the
definitions of and limitations herein pertaining to Permitted Liens, Permitted
Indebtedness or Permitted Investments.  With respect to any proposed updates to
the Disclosure Schedule involving other matters, Agent will replace the
applicable portion of the Disclosure Schedule attached hereto with such proposed
update upon Agent’s approval thereof.

 

7              NEGATIVE COVENANTS

 

Borrower shall not do, nor shall it permit any Credit Party to do, any of the
following without the prior written consent of Agent and the Required Lenders:

 

7.1          Dispositions.  Convey, sell, abandon, lease, license, transfer,
assign or otherwise dispose of (collectively, “Transfer”) all or any part of its
business or property, except for (a) sales, transfers or dispositions of
Inventory in the Ordinary Course of Business; (b) sales or abandonment of
worn-out or obsolete Equipment; or (c) non-exclusive licenses of patent rights
of Borrower or its Subsidiaries granted to third parties in the Ordinary Course
of Business and that does not result in a legal transfer of title to the
licensed property.

 

7.2          Changes in Business, Management, Ownership or Business Locations. 
(a) Engage in any business other than the businesses currently engaged in by
Borrower or such Subsidiary, as applicable, or reasonably related thereto;
(b) liquidate or dissolve; (c) (i) have a change in Chief Executive Officer or
Chief Operating Officer where a suitable permanent replacement, as approved by
Borrower’s board of directors, has not been named and hired by not later than
sixty (60) days after such change, or (ii) enter into any transaction or series
of related transactions which would result in a Change in Control; (d) add any
new offices or business locations, or enter into any new leases with respect to
existing offices or business locations (unless such new or existing offices or
business locations contain less than One Hundred Thousand Dollars ($100,000) in
Borrower’s assets or property and do not contain any of Borrower’s Books)
without first delivering a fully-executed Access Agreement to Agent; (e) change
its jurisdiction of organization; (f) change its organizational structure or
type; (g) change its legal name; or (h) change any organizational number (if
any) assigned by its jurisdiction of organization.

 

7.3          Mergers or Acquisitions.  Merge or consolidate with any other
Person, or acquire all or substantially all of the capital stock or property of
another Person; provided, however, that a Subsidiary of Borrower may merge or
consolidate into another Subsidiary that is a Borrower, so long as (a) Borrower
has provided Agent and each Lender with prior written notice of such
transaction, (b) a Person already comprising the Borrower shall be the surviving
legal entity, (c) Borrower’s tangible net worth is not thereby reduced, (d) no
Event of Default has occurred and is continuing prior thereto or arises as a
result therefrom, and (e) Borrower shall be in compliance with the covenants set
forth in this Agreement both before and after giving effect to such transaction.

 

7.4          Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness other than Permitted Indebtedness.

 

7.5          Encumbrance.  (a) Create, incur, allow, or suffer any Lien on any
of its property, except for Permitted Liens, (b) permit any Collateral to fail
to be subject to the first priority security interest granted herein except for
Permitted

 

14

--------------------------------------------------------------------------------



 

Liens that may have priority by operation of applicable Law or by the terms of a
written intercreditor or subordination agreement entered into by Agent, or
(c) enter into any agreement, document, instrument or other arrangement (except
with or in favor of Agent for the ratable benefit of Lenders) with any Person
which directly or indirectly prohibits or has the effect of prohibiting Borrower
or any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Collateral or Intellectual Property, except as is otherwise permitted in the
definition of “Permitted Liens” herein.

 

7.6          Maintenance of Collateral Accounts.  Maintain any Collateral
Account, except pursuant to the terms of Section 6.6 hereof.

 

7.7          Distributions; Investments; Margin Stock.  (a) Pay any dividends
(other than dividends payable solely in common stock) or make any distribution
or payment with respect to or redeem, retire or purchase or repurchase any of
its equity interests (other than repurchases pursuant to the terms of employee
stock purchase plans, employee restricted stock agreements or similar plans), or
(b) directly or indirectly make any Investment (including, without limitation,
any additional Investment in any Subsidiary) other than Permitted Investments. 
Without limiting the foregoing, Borrower shall not, and shall not permit any of
its Subsidiaries to, purchase or carry Margin Stock.

 

7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of any Credit Party,
except for (a) transactions that are in the Ordinary Course of Business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person,
(b) transactions with Subsidiaries that are designated as a Borrower hereunder
and that are not otherwise prohibited by Article 7 of this Agreement, and
(c) transactions permitted by Section 7.7 of this Agreement.

 

7.9          Ocular Europe.  Notwithstanding anything to the contrary in this
Agreement or the other Financing Documents, with respect to Ocular Europe:

 

(a)           permit Ocular Europe to own any assets other than cash in an
aggregate amount not to exceed $25,000 at any time, books and records and
licenses and permits necessary to maintain its legal existence;

 

(b)           permit Ocular Europe to incur any Indebtedness;

 

(c)           permit Ocular Europe to merge or otherwise consolidate or combine
with any Person;

 

(d)           Permit Ocular Europe to grant a Lien in favor of any Person; or

 

(e)           Transfer to Ocular Europe any of Borrower’s assets or make any
Investments in Ocular Europe except as permitted under clause (a) and in no
event more than $25,000 in cash during any fiscal year;

 

(f)            Pledge the equity interests of Ocular Europe in favor of any
Person.

 

Unless an Event of Default occurs under this Section 7.9 or Agent (at the
direction of Required Lenders) otherwise requests, Borrower shall not be
required to comply or to cause Ocular Europe to comply with Section 6.8 hereof. 
In addition, for the avoidance of doubt, unless Ocular Europe becomes a
co-borrower or guarantees the Obligations, it is not a “Credit Party” hereunder.

 

7.10        Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as amended
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other Law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Change; withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other Governmental Authority.

 

15

--------------------------------------------------------------------------------



 

7.11        Amendments to Organization Documents and Material Agreements. 
Amend, modify or waive any provision of (a) any Material Agreement in a manner
that is materially adverse to Borrower, that is adverse to Agent or any Lender,
that pertains to rights to assign or grant a security interest in such Material
Agreement or that could or could reasonably be expected to result in a Material
Adverse Change, or (b) any of its organizational documents (other than a change
in registered agents, or a change that could not adversely affect the rights of
Agent or Lenders hereunder, but, for the avoidance of doubt, under no
circumstances a change of its name, type of organization or jurisdiction of
organization), in each case, without the prior written consent of Agent. 
Borrower shall provide to Agent copies of all amendments, waivers and
modifications of any Material Agreement or organizational documents.

 

7.12        Compliance with Anti-Terrorism Laws.  Directly or indirectly,
knowingly enter into any documents, instruments, agreements or contracts with
any Person listed on the OFAC Lists.  Borrower shall immediately notify Agent if
Borrower has knowledge that Borrower or any Subsidiary or Affiliate is listed on
the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.  Borrower will not, nor will
Borrower permit any Subsidiary or Affiliate to, directly or indirectly,
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224,
any similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law. Agent hereby
notifies Borrower that pursuant to the requirements of Anti-Terrorism Laws, and
Agent’s policies and practices, Agent is required to obtain, verify and record
certain information and documentation that identifies Borrower and its
principals, which information includes the name and address of Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws.

 

8              LIFE SCIENCES PROVISIONS.

 

8.1          Life Sciences Covenants.

 

(a)           As used in this Agreement, the following terms have the following
meanings:

 

“DEA” means the Drug Enforcement Administration of the United States of America,
and any successor agency thereof.

 

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

 

“FDA” means the Food and Drug Administration of the United States of America, or
any successor entity thereto.

 

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

 

“Material Intangible Property” means all of Borrower’s Intellectual Property and
license or sublicense agreements or other agreements with respect to rights in
Intellectual Property that are material to the condition (financial or other),
business or operations of Borrower.

 

“Products” means any products manufactured, sold, developed, tested or marketed
by any Borrower or any of its Subsidiaries, including without limitation, those
products set forth on the Products Schedule (as updated from time to time in
accordance with Section 8.1(d)); provided, however, that if Borrower shall fail
to comply with the obligations under Section 8.1(d) to give notice to Agent and
each Lender and update the Products Schedule prior to manufacturing, selling,
developing, testing or marketing any new Product, any such improperly
undisclosed Product shall be deemed to be included in this definition.

 

16

--------------------------------------------------------------------------------



 

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

 

(b)           [Reserved];

 

(c)           Borrower represents and warrants as follows at all times unless
expressly provided below:

 

(i)            Intellectual Property and License Agreements.  A list of all of
Intellectual Property of each Credit Party and all license agreements,
sublicenses, or other rights of any Credit Party to use Intellectual Property
(including all in-bound license agreements, but excluding over-the-counter
software that is commercially available to the public), as of the Closing Date
and, as updated pursuant to Section 8.1(d), is set forth on the Intangible
Assets Schedule, which indicates, for each item of property: (A) the name of the
Credit Party owning such Intellectual Property or licensee to such license
agreement; (B) the Credit Party’s identifier for such property (i.e., name of
patent, license, etc.), (C) whether such property is Intellectual Property (or
application therefor) owned by a Credit Party or is property to which a Credit
Party has rights pursuant to a license agreement, and (D) the expiration date of
such Intellectual Property or license agreement.  In the case of any Material
Intangible Property that is a license agreement, the Intangible Assets Schedule
further indicates, for each: (1) the name and address of the licensor, (2) the
name and date of the agreement pursuant to which such item of Material
Intangible Property is licensed, (3) whether or not such license agreement
grants an exclusive license to a Credit Party, (4) whether there are any
purported restrictions in such license agreement as to the ability of a Credit
Party to grant a security interest in and/or to transfer any of its rights as a
licensee under such license agreement, and (5) whether a default under or
termination of such license agreement could interfere with Agent’s right to sell
or assign such license or any other Collateral.  Except as noted on the
Intangible Assets Schedule, each Credit Party is the sole owner of its
Intellectual Property, free and clear of any Liens.  Each patent is valid and
enforceable to the knowledge of the Borrower and no part of the Material
Intangible Property has been judged invalid or unenforceable, in whole or in
part, and to the best of Borrower’s knowledge, no claim has been made that
Borrower’s use of any part of the Intellectual Property violates the rights of
any third party.

 

(ii)           Regulatory Status.

 

(A)          All Products and all Required Permits are listed on the Products
Schedule and Required Permits Schedule (as updated from time to time pursuant to
Section 8.1(d)), and Borrower has delivered to Agent and each Lender a copy of
all Required Permits requested by Agent and such Lender as of the date hereof or
to the extent requested by Agent or such Lender pursuant to Section 8.1(d).

 

(B)          Without limiting the generality of Section 8.1 above, as of the
date of this Agreement and on each subsequent date that the representations and
warranties in this Agreement are brought down or remade, with respect to any
Product being tested or manufactured, Borrower and its Subsidiaries have
received, and such Product is the subject of, all Required Permits needed in
connection with the testing or manufacture of such Product as such testing or
manufacturing is currently being conducted by or on behalf of Borrower, and
Borrower and its Subsidiaries have not received any notice from any applicable
Governmental Authority, specifically including the FDA, that such Governmental
Authority is conducting an investigation or review of (1) Borrower’s or such
Subsidiary’s manufacturing facilities and processes for such Product which have
disclosed any material deficiencies or violations of Laws and/or the Required
Permits related to the manufacture of such Product, or (2) any such Required
Permit or that any such Required Permit has been revoked or withdrawn, nor has
any such Governmental Authority issued any order or recommendation stating that
the development, testing and/or manufacturing of such Product should cease.

 

(C)          Without limiting the generality of Section 8.1 above, as of the
date of this Agreement and on each subsequent date that the representations and
warranties in this Agreement are brought down or remade, with respect to any
Product marketed or sold by Borrower or its Subsidiaries, Borrower and its
Subsidiaries have received, and such Product is the subject of, all Required
Permits needed in connection with the marketing and sales of such Product as
currently being marketed or sold by Borrower or its Subsidiaries, and Borrower
and its Subsidiaries have not received any notice from any applicable
Governmental Authority, specifically including the FDA, that such Governmental
Authority is conducting an investigation or review of any such Required Permit
or approval or that any such Required Permit has been revoked or withdrawn, nor
has any such Governmental Authority issued any order or recommendation stating
that such marketing or sales of such Product cease or that such Product be
withdrawn from the marketplace.

 

17

--------------------------------------------------------------------------------



 

(D)          Without limiting the generality of Section 8.1 above, as of the
date of this Agreement and on each subsequent date that the representations and
warranties in this Agreement are brought down or remade, (i) there have been no
adverse clinical test results which have or could reasonably be expected to
result in a Material Adverse Change, and (ii) there have been no Product recalls
or voluntary Product withdrawals from any market.

 

(E)           As of the date of this Agreement and on each subsequent date that
the representations and warranties in this Agreement are brought down or remade,
Borrower and its Subsidiaries have not experienced any significant failures in
its manufacturing of any Product such that the amount of such Product
successfully manufactured by Borrower or its Subsidiaries in accordance with all
specifications thereof and the required payments related thereto in any month
shall decrease significantly with respect to the quantities of such Product
produced in the prior month.

 

(d)           Borrower covenants and agrees as follows:

 

(i)            [Reserved.]

 

(ii)           Borrower shall own, or be licensed to use or otherwise have the
right to use, all Material Intangible Property.  All Material Intangible
Property of Borrower is and shall be fully protected and/or duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Change.  Borrower shall
not become a party to, nor become bound by, any material license or other
agreement with respect to which Borrower is the licensee that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or other property.  Borrower shall at all
times conduct its business without infringement or claim of infringement of any
Intellectual Property rights of others.  Borrower shall do the following, to the
extent it determines, in the exercise of its reasonable business judgment, that
it is prudent to do so: (A) protect, defend and maintain the validity and
enforceability of its Material Intangible Property; (B) promptly advise Agent
and each Lender in writing of material infringements of its Material Intangible
Property; and (C) not allow, without Agent’s and Required Lenders’ prior written
consent, any Material Intangible Property to be abandoned, invalidated,
forfeited or dedicated to the public or to become unenforceable.  If Borrower
(1) obtains any patent, registered trademark or servicemark, registered
copyright, registered mask work, or notice of any pending application for any of
the foregoing (other than copyrights, mask works, and related applications,
which are addressed below), whether as owner, licensee or otherwise, or
(2) applies for any patent or the registration of any trademark or servicemark,
then concurrently with the delivery of an updated Intangible Assets Schedule as
required under clause (iv) below, Borrower shall provide written notice thereof
to Agent and each Lender and shall execute such intellectual property security
agreements (which shall be filed in the United States Patent and Trademark
Office) and other documents, provide such other information (including, without
limitation, copies of applications) and take such other actions as Agent or the
Required Lenders shall request in its or their, as applicable, good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Agent, for the ratable benefit of Lenders, in such
Intellectual Property.   If Borrower decides to register any copyrights or mask
works in the United States Copyright Office, Borrower shall: (x) provide Agent
with at least fifteen (15) days prior written notice of Borrower’s intent to
register such copyrights or mask works together with a copy of the application
it intends to file with the United States Copyright Office (excluding Exhibits
thereto); (y) execute an intellectual property security agreement and such other
documents and provide such other information and take such other actions as
Agent or Required Lenders may request in its or their, as applicable, good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Agent, for the ratable benefit of the Lenders, in the
copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright Office.
Borrower shall promptly provide to Agent and each Lender copies of all
applications that it files for patents or for the registration of trademarks,
servicemarks, copyrights or mask works.

 

(iii)          In connection with the development, testing, manufacture,
marketing or sale of each and any Product by a Credit Party, such Credit Party
shall comply fully and completely in all respects with all Required Permits at
all times issued by any Governmental Authority the noncompliance with which
could have a Material Adverse Change, specifically including the FDA, with
respect to such development, testing, manufacture, marketing or sales of such
Product by such Credit Party as such activities are at any such time being
conducted by such Credit Party.

 

(iv)          If, after the Closing Date, Borrower acquires and/or develops any
new Registered Intellectual Property, or enters or becomes bound by any
additional license or sublicense agreement or other agreement with

 

18

--------------------------------------------------------------------------------



 

respect to rights in Intellectual Property (other than over-the-counter software
that is commercially available to the public), and upon any other material
change in Borrower’s Material Intangible Property from that listed on the
Intangible Assets Schedule, then together with the next Compliance Certificate
required to be delivered after such event under this Agreement for a calendar
month ending March 31, June 30, September 30 or December 31, Borrower shall
deliver to Agent and each Lender an updated Intangible Assets Schedule
reflecting same.  Borrower shall take such steps as Agent or the Required
Lenders request to obtain the consent of, or waiver by, any person whose consent
or waiver is necessary for (x) all licenses or agreements to be deemed
“Collateral” and for Agent to have a security interest in it that might
otherwise be restricted or prohibited by Law or by the terms of any such license
or agreement, whether now existing or entered into in the future, and (y) Agent
to have the ability in the event of a liquidation of any Collateral to dispose
of such Collateral in accordance with Agent’s rights and remedies under this
Agreement and the other Financing Documents.

 

(v)           If, after the Closing Date, Borrower determines to manufacture,
sell, develop, test or market any new Product, then together with the next
Compliance Certificate required to be delivered after such determination under
this Agreement for a calendar month ending March 31, June 30, September 30 or
December 31, Borrower shall give written notice to Agent and each Lender of such
determination (which shall include a brief description of such Product, plus a
list of all Required Permits relating to such new Product (and a copy of such
Required Permits if requested by Agent or such Lender) and/or Borrower’s
manufacture, sale, development, testing or marketing thereof issued or
outstanding as of the date of such notice), along with a copy of an updated
Intangible Assets Schedule, Products Schedule and Required Permits Schedule;
provided, however, that if Borrower shall at any time obtain any new or
additional Required Permits from the FDA, DEA, or parallel state or local
authorities, or foreign counterparts of the FDA, DEA, or parallel state or local
authorities, with respect to any Product which has previously been disclosed to
Agent or any Lender, then together with the next Compliance Certificate required
to be delivered under this Agreement for a calendar month ending March 31,
June 30, September 30 or December 31, Borrower shall provide Agent and each
Lender with a copy of an updated Required Permits Schedule reflecting such new
or additional Required Permits (along with a copy thereof if requested by Agent
or such Lender).

 

(e)           In addition to the events listed in Article 10, any one of the
following shall also constitute an Event of Default under this Agreement: 
(i) the order by FDA or similar Governmental Authority to withdraw any Product
or Product category from the market or to enjoin Borrower, its Subsidiaries or
any representative of Borrower or its Subsidiaries from manufacturing,
marketing, selling or distributing any Product or Product category that could
reasonably be expected to result in Material Adverse Change, (ii) the decision
by any DEA, FDA, or any other Governmental Authority to revoke, suspend, reject,
withdraw, limit, or restrict any Required Permit held by Borrower, its
Subsidiaries or any representative of Borrower or its Subsidiaries, which, in
each case, could reasonably be expected to result in a Material Adverse Change,
(iii) the commencement of any enforcement action against Borrower, its
Subsidiaries or any representative of Borrower or its Subsidiaries (with respect
to the business of Borrower or its Subsidiaries) by DEA, FDA, or any other
Governmental Authority that could reasonably be expected to result in a Material
Adverse Change, (iv) the recall of any Products from the market, the voluntary
withdrawal of any Products from the market, or actions to discontinue the sale
of any Products which could reasonably be expected to result in a Material
Adverse Change, or (v) the occurrence of adverse test results in connection with
a Product which could reasonably be expected to result in a Material Adverse
Change.

 

9              AMENDMENT AND RESTATEMENT; NO NOVATION

 

9.1          On the Closing Date upon the satisfaction of the conditions
precedent in Section 3.1 and Section 3.2, the Existing Credit Agreement shall be
amended and restated in its entirety as set forth herein.  The Existing Loan
outstanding on the Closing Date shall be assigned and reallocated in accordance
with the terms set forth in Section 2.3 and this Article 9.

 

9.2          The parties hereto acknowledge and agree that (i) this Agreement
and the other Financing Documents, whether executed and delivered in connection
herewith or otherwise, do not constitute a novation or termination of the
Existing Obligations under the Existing Credit Agreement as in effect prior to
the Closing Date and which remain outstanding and are in all respects continuing
(on the terms as amended and restated hereby), (ii) the Liens and security
interests as granted under the Existing Credit Agreement and other Existing
Financing Documents securing payment of such Existing Obligations are in all
respects continuing and in full force and effect after giving effect to this
Agreement and the transactions contemplated hereby and all such Liens granted to
the Existing Agent shall be deemed to constitute Liens granted to the Agent on
behalf of the Lenders under this Agreement, (iii) references in the Existing
Financing Documents or the Financing Documents to the “Credit Agreement” shall
be deemed to be references to this Agreement (as the same may be

 

19

--------------------------------------------------------------------------------



 

amended, restated, supplemented or otherwise modified from time to time), and to
the extent necessary to effect the foregoing, each such Financing Document is
hereby deemed amended accordingly, (iv) all of the terms and provisions of the
Existing Credit Agreement shall continue to apply for the period prior to the
Closing Date, including any determinations of payment dates, interest rates,
Events of Default or any amount that may be payable to the Agent or the Lenders
(or their assignees or replacements hereunder), (v) the Existing Obligations
under the Existing Credit Agreement shall continue to be paid or prepaid on or
prior to the Closing Date on the terms set forth in the Existing Credit
Agreement, and shall from and after the Closing Date continue to be owing and be
subject to the terms of this Agreement, (vi) all references in the Financing
Documents to the “Lenders” or a “Lender” shall be deemed to refer to such terms
as defined in this Agreement, and to the extent necessary to effect the
foregoing, each such Financing Document is hereby deemed amended accordingly and
(vii) any Defaults or Events of Default that are continuing under the Existing
Credit Agreement shall constitute Defaults or Events of Default under this
Agreement unless the same shall have been specifically waived in writing in
accordance with this Agreement, and to the extent necessary to effect the
foregoing, each such Financing Document is hereby deemed amended accordingly.

 

9.3          The Borrower, Credit Parties, Agent and Lenders acknowledge and
agree that all principal, interest, fees, costs, reimbursable expenses and
indemnification obligations accruing or arising under or in connection with the
Existing Credit Agreement which remain unpaid and outstanding as of the Closing
Date shall be and remain outstanding and payable as an Obligation under the
terms of this Agreement and the other Financing Documents.

 

9.4          The parties hereto agree that as of the Closing Date, (i) the
Lenders signatory hereto shall become “Lenders” under this Agreement and the
other Financing Documents and (ii) each Lender shall have the Applicable
Commitment set forth on the Credit Facility Schedule.  Borrower hereby directs
Agent to apply the proceeds of the Credit Extension made on the Closing Date to
the assignment and reallocation in accordance with Section 2.3 on the Closing
Date of certain outstanding obligations of the Borrower owing to the Existing
Lenders and the payment of certain fees and expenses relating thereto, as more
specifically set forth in the disbursement letter referred to in the Closing
Deliveries Schedule.

 

9.5          Each Credit Party hereby ratifies the Existing Financing Documents
(as amended hereby and in connection herewith) and acknowledges and reaffirms
(i) that it is bound by all terms thereunder applicable to it and (ii) that it
is responsible for the observance and full performance of its respective
obligations thereunder.

 

9.6          Notwithstanding anything to the contrary contained in the Existing
Credit Agreement or this Article 9, each Existing Lender hereby waives any
Applicable Prepayment Fee (under and as defined in the Existing Credit
Agreement) payable to such Existing Lender under Section 2.3(d) of the Existing
Credit Agreement solely as a result of the amendment and restatement of the
Existing Credit Agreement.

 

10           EVENTS OF DEFAULT

 

10.1        Events of Default.  The occurrence of any of the following
conditions and/or events, whether voluntary or involuntary, by operation of law
or otherwise, shall constitute an “Event of Default” and Credit Parties shall
thereupon be in default under this Agreement and each of the other Financing
Documents:

 

(a)           Borrower fails to (i) make any payment of principal or interest on
any Credit Extension on its due date, or (ii) pay any other Obligations within
three (3) Business Days after such Obligations are due and payable (which three
(3) Business Day grace period shall not apply to payments due on the Maturity
Date or the date of acceleration pursuant to Section 10.2 hereof);

 

(b)           Any Credit Party defaults in the performance of or compliance with
any term contained in this Agreement or in any other Financing Document (other
than occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within ten
(10) days after the earlier of (i) the date of receipt by any Borrower of notice
from Agent or Required Lenders of such default, or (ii) the date an officer of
such Credit Party becomes aware, or through the exercise of reasonable diligence
should have become aware, of such default;

 

20

--------------------------------------------------------------------------------



 

(c)                                  Any Credit Party defaults in the
performance of or compliance with any term contained in Section 6.2, 6.4, 6.5,
6.6, 6.8 or 6.10 or Article 7 or Article 8;

 

(d)                                 Any representation, warranty, certification
or statement made by any Credit Party or any other Person acting for or on
behalf of a Credit Party (i) in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document or (ii) to induce Agent and/or Lenders to enter into this Agreement or
any Financing Document is incorrect in any respect (or in any material respect
if such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);

 

(e)                                  (i) any Credit Party defaults under or
breaches any Material Agreement (after any applicable grace period contained
therein), or a Material Agreement shall be terminated by a third party or
parties party thereto prior to the expiration thereof, or there is a loss of a
material right of a Credit Party under any Material Agreement to which it is a
party, in each case which could reasonably be expected to result in a Material
Adverse Change, (ii) (A) any Credit Party fails to make (after any applicable
grace period) any payment when due (whether due because of scheduled maturity,
required prepayment provisions, acceleration, demand or otherwise) on any
Indebtedness (other than the Obligations) of such Credit Party or such
Subsidiary having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than Two Hundred Fifty
Thousand Dollars ($250,000) (“Material Indebtedness”), (B) any other event shall
occur or condition shall exist under any contractual obligation relating to any
such Material Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of (without regard to any
subordination terms with respect thereto), the maturity of such Material
Indebtedness or (C) any such Material Indebtedness shall become or be declared
to be due and payable, or be required to be prepaid, redeemed, defeased or
repurchased (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof, (iii) any Credit Party defaults (beyond any
applicable grace period) under any obligation for payments due or other material
obligation under any lease agreement for such Credit Party’s principal place of
business or any place of business that meets the criteria for the requirement of
an Access Agreement under Section 7.2 or for which an Access Agreement exists or
was required to be delivered, (iv) any Borrower makes any payment on account of
any Indebtedness that has been subordinated to any of the Obligations, other
than payments specifically permitted by the terms of such subordination;

 

(f)                                   (i) any Credit Party shall generally not
pay its debts as such debts become due, shall admit in writing its inability to
pay its debts generally, shall make a general assignment for the benefit of
creditors, or shall cease doing business as a going concern, (ii) any proceeding
shall be instituted by or against any Credit Party seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or seeking the entry of an order for
relief or the appointment of a custodian, receiver, trustee, conservator,
liquidating agent, liquidator, other similar official or other official with
similar powers, in each case for it or for any substantial part of its property
and, in the case of any such proceedings instituted against (but not by or with
the consent of) such Credit Party, either such proceedings shall remain
undismissed or unstayed for a period of thirty (30) days or more or any action
sought in such proceedings shall occur or (iii) any Credit Party shall take any
corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above;

 

(g)                                  (i) The service of process seeking to
attach, execute or levy upon, seize or confiscate any Collateral Account, any
Intellectual Property, or any funds of any Credit Party on deposit with Agent,
any Lender or any Affiliate of Agent or any Lender, or (ii) a notice of lien,
levy, or assessment is filed against any assets of a Credit Party by any
government agency, and the same under subclauses (i) and (ii) hereof are not
discharged or stayed (whether through the posting of a bond or otherwise) prior
to the earlier to occur of twenty (20) days after the occurrence thereof or such
action becoming effective;

 

(h)                                 (i) any court order enjoins, restrains, or
prevents Borrower from conducting any material part of its business, (ii) the
institution by any Governmental Authority of criminal proceedings against any
Credit Party, or (iii) one or more judgments or orders for the payment of money
(not paid or fully covered by insurance and as to which the relevant insurance
company has acknowledged coverage in writing) aggregating in excess of $100,000
shall be rendered against any or all Credit Parties and either (A) enforcement
proceedings shall have been

 

21

--------------------------------------------------------------------------------



 

commenced by any creditor upon any such judgments or orders, or (B) there shall
be any period of ten (10) consecutive days during which a stay of enforcement of
any such judgments or orders, by reason of a pending appeal, bond or otherwise,
shall not be in effect;

 

(i)                                     any Lien created by any of the Financing
Documents shall at any time fail to constitute a valid and perfected Lien on all
of the Collateral purported to be encumbered thereby, subject to no prior or
equal Lien except Permitted Liens, or any Credit Party shall so assert; any
provision of any Financing Document shall fail to be valid and binding on, or
enforceable against, a Credit Party, or any Credit Party shall so assert;

 

(j)                                    A Change in Control occurs or any Credit
Party or direct or indirect equity owner in a Credit Party shall enter into
agreement which contemplates a Change in Control;

 

(k)                                 Any Required Permit shall have been
(i) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the Ordinary Course of Business for a full term, or (ii) subject to any
decision by a Governmental Authority that designates a hearing with respect to
any applications for renewal of any of such Required Permit or that could result
in the Governmental Authority taking any of the actions described in clause
(i) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (A) causes, or could reasonably be expected to
cause, a Material Adverse Change, or (B) adversely affects the legal
qualifications of any Credit Party to hold such Required Permit in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of any Credit Party to hold any Required Permit in any
other jurisdiction in such a manner as could reasonably be expected to cause a
Material Adverse Change;

 

(l)                                     If any Borrower is or becomes an entity
whose equity is registered with the SEC, and/or is publicly traded on and/or
registered with a public securities exchange, such Borrower’s equity fails to
remain registered with the SEC in good standing, and/or such equity fails to
remain publicly traded on and registered with a public securities exchange; or

 

(m)                             The occurrence of a Material Adverse Change.

 

Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of this Agreement two (2) times in any twelve (12) month period and
Agent has given to any Borrower in connection with each such failure any notice
to which Borrower would be entitled under this Section 10.1 before such failure
could become an Event of Default, then all subsequent failures by a Credit Party
to comply with such provision of this Agreement shall effect an immediate Event
of Default (without the expiration of any applicable cure period) with respect
to all subsequent failures by a Credit Party to comply with such provision of
this Agreement, and Agent thereupon may exercise any remedy set forth in this
Article 10 without affording Borrower any opportunity to cure such Event of
Default.

 

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

 

10.2                        Rights and Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, Agent may, and at the written direction of
any Lender shall, without notice or demand, do any or all of the following:
(i) deliver notice of the Event of Default to Borrower, (ii) by notice to any
Borrower declare all Obligations immediately due and payable (but if an Event of
Default described in Section 10.1(f) occurs all Obligations shall be immediately
due and payable without any action by Agent or the Lenders), or (iii) by notice
to any Borrower suspend or terminate the obligations, if any, of the Lenders to
advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between any Credit Party and Agent and/or the Lenders
(but if an Event of Default described in Section 10.1(f) occurs all obligations,
if any, of the Lenders to advance money or extend credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Agent
and/or the Lenders shall be immediately terminated without any action by Agent
or the Lenders).

 

22

--------------------------------------------------------------------------------



 

(b)                                 Without limiting the rights of Agent and
Lenders set forth in Section 10.2(a) above, upon the occurrence and during the
continuance of an Event of Default, Agent shall have the right, without notice
or demand, to do any or all of the following:

 

(i)                                     with or without legal process, enter any
premises where the Collateral may be and take possession of and remove the
Collateral from the premises or store it on the premises, and foreclose upon
and/or sell, lease or liquidate, the Collateral, in whole or in part;

 

(ii)                                  apply to the Obligations (A) any balances
and deposits of any Credit Party that Agent or any Lender or any Affiliate of
Agent or a Lender holds or controls, or (B) any amount held or controlled by
Agent or any Lender or any Affiliate of Agent or a Lender owing to or for the
credit or the account of any Credit Party;

 

(iii)                               settle, compromise or adjust and grant
releases with respect to disputes and claims directly with Account Debtors for
amounts on terms and in any order that Agent considers advisable, notify any
Person owing any Credit Party money of Agent’s security interest in such funds,
and verify the amount of such Account;

 

(iv)                              make any payments and do any acts it considers
necessary or reasonable to protect the Collateral and/or its security interest
in the Collateral.  Borrower shall assemble the Collateral if Agent requests and
make it available as Agent designates.  Agent may also render any or all of the
Collateral unusable at a Credit Party’s premises and may dispose of such
Collateral on such premises without liability for rent or costs.  Borrower
grants Agent a license to enter and occupy any of its premises, without charge,
to exercise any of Agent’s rights or remedies;

 

(v)                                 pay, purchase, contest, or compromise any
Lien which appears to be prior or superior to its security interest and pay all
expenses incurred;

 

(vi)                              ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, and/or advertise for sale, the Collateral. 
Agent is hereby granted a non-exclusive, royalty-free license or other right to
use, without charge, Borrower’s labels, patents, copyrights, mask works, rights
of use of any name, trade secrets, trade names, trademarks, service marks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral (and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof) and, in connection with Agent’s exercise of its
rights under this Article 10, Borrower’s rights under all licenses and all
franchise agreements shall be deemed to inure to Agent for the benefit of the
Lenders;

 

(vii)                           place a “hold” on any account maintained with
Agent or the Lenders or any Affiliate of Agent or a Lender and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;

 

(viii)                        demand and receive possession of the Books of
Borrower and the other Credit Parties; and

 

(ix)                              exercise all other rights and remedies
available to Agent under the Financing Documents or at law or equity, including
all remedies provided under the Code (including disposal of the Collateral
pursuant to the terms thereof).

 

10.3                        Notices.  Any notice that Agent is required to give
to a Credit Party under the Code of the time and place of any public sale or the
time after which any private sale or other intended disposition of the
Collateral is to be made shall be deemed to constitute reasonable notice if such
notice is given in accordance with this Agreement at least five (5) days prior
to such action.

 

10.4                        Protective Payments.  If any Credit Party fails to
pay or perform any covenant or obligation under this Agreement or any other
Financing Document, Agent may pay or perform such covenant or obligation, and
all amounts so paid by Agent are Protective Advances and immediately due and
payable, bearing interest at the then highest applicable rate for the Credit
Facilities hereunder, and secured by the Collateral.  No such payments or
performance by Agent shall be

 

23

--------------------------------------------------------------------------------



 

construed as an agreement to make similar payments or performance in the future
or constitute Agent’s waiver of any Event of Default.

 

10.5                        Liability for Collateral No Waiver; Remedies
Cumulative.  So long as Agent and the Lenders comply with reasonable banking
practices regarding the safekeeping of the Collateral in the possession or under
the control of Agent and the Lenders, Agent and the Lenders shall not be liable
or responsible for: (a) the safekeeping of the Collateral; (b) any loss or
damage to the Collateral; (c) any diminution in the value of the Collateral; or
(d) any act or default of any carrier, warehouseman, bailee, or other Person. 
Borrower bears all risk of loss, damage or destruction of the Collateral. 
Agent’s failure, at any time or times, to require strict performance by Borrower
of any provision of this Agreement or any other Financing Document shall not
waive, affect, or diminish any right of Agent thereafter to demand strict
performance and compliance herewith or therewith.  No waiver hereunder shall be
effective unless signed by Agent and then is only effective for the specific
instance and purpose for which it is given.  Agent’s rights and remedies under
this Agreement and the other Financing Documents are cumulative.  Agent has all
rights and remedies provided under the Code, by Law, or in equity.  Agent’s
exercise of one right or remedy is not an election, and Agent’s waiver of any
Event of Default is not a continuing waiver.  Agent’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

 

10.6                        Application of Payments and Proceeds. 
Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (i) Borrower, for
itself and the other Credit Parties, irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
Agent from or on behalf of Borrower of all or any part of the Obligations, and,
as between Borrower and the Credit Parties on the one hand and Agent and Lenders
on the other, Agent shall have the continuing and exclusive right to apply and
to reapply any and all payments received against the Obligations in such manner
as Agent may deem advisable notwithstanding any previous application by Agent,
and (ii) unless the Agent and the Lenders shall agree otherwise, the proceeds of
any sale of, or other realization upon all or any part of the Collateral shall
be applied: first, to the Protective Advances; second, to accrued and unpaid
interest on the Obligations (including any interest which, but for the
provisions of the United States Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the Obligations outstanding; and
fourth, to any other indebtedness or obligations of the Credit Parties owing to
Agent or any Lender under the Financing Documents.  Borrower shall remain fully
liable for any deficiency.  Any balance remaining shall be delivered to Borrower
or to whoever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.  Unless the Agent and the Lenders shall agree
otherwise, in carrying out the foregoing, (x) amounts received shall be applied
in the numerical order provided until exhausted prior to the application to the
next succeeding category, and (y) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant thereto for such category.

 

10.7                        Waivers.

 

(a)                                 Except as otherwise provided for in this
Agreement and to the fullest extent permitted by applicable law, each Borrower
waives:  (i) presentment, demand and protest, and notice of presentment,
dishonor, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
Financing Documents and hereby ratifies and confirms whatever Agent or Lenders
may do in this regard; (ii) all rights to notice and a hearing prior to Agent’s
or any Lender’s entry upon the premises of a Borrower, the taking possession or
control of, or to Agent’s or any Lender’s replevy, attachment or levy upon, any
Collateral or any bond or security which might be required by any court prior to
allowing Agent or any Lender to exercise any of its remedies; and (iii) the
benefit of all valuation, appraisal and exemption Laws.  Each Borrower
acknowledges that it has been advised by counsel of its choices and decisions
with respect to this Agreement, the other Financing Documents and the
transactions evidenced hereby and thereby.

 

(b)                                 Each Borrower for itself and all its
successors and assigns, (i) agrees that its liability shall not be in any manner
affected by any indulgence, extension of time, renewal, waiver, or modification
granted or consented to by Lender; (ii) consents to any indulgences and all
extensions of time, renewals, waivers, or modifications that may be granted by
Agent or any Lender with respect to the payment or other provisions of the
Financing Documents, and to any substitution, exchange or release of the
Collateral, or any part thereof, with or without substitution, and agrees to the
addition or release of any Borrower, endorsers, guarantors, or sureties, or
whether primarily or secondarily liable, without notice to any other Borrower
and without affecting its liability hereunder; (iii) agrees that its liability
shall be unconditional and without regard to the liability of any other
Borrower, Agent or any Lender for any tax on the indebtedness; and (iv) to the
fullest extent permitted by law,

 

24

--------------------------------------------------------------------------------



 

expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.

 

(c)                                  To the extent that Agent or any Lender may
have acquiesced in any noncompliance with any requirements or conditions
precedent to the closing of the Credit Facilities or to any subsequent
disbursement of Credit Extensions, such acquiescence shall not be deemed to
constitute a waiver by Agent or any Lender of such requirements with respect to
any future Credit Extensions and Agent may at any time after such acquiescence
require Borrower to comply with all such requirements.  Any forbearance by Agent
or a Lender in exercising any right or remedy under any of the Financing
Documents, or otherwise afforded by applicable law, including any failure to
accelerate the maturity date of the Credit Facilities, shall not be a waiver of
or preclude the exercise of any right or remedy nor shall it serve as a novation
of the Financing Documents or as a reinstatement of the Obligations or a waiver
of such right of acceleration or the right to insist upon strict compliance of
the terms of the Financing Documents.  Agent’s or any Lender’s acceptance of
payment of any sum secured by any of the Financing Documents after the due date
of such payment shall not be a waiver of Agent’s and such Lender’s right to
either require prompt payment when due of all other sums so secured or to
declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Obligations, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

 

(d)                                 Without limiting the generality of anything
contained in this Agreement or the other Financing Documents, each Borrower
agrees that if an Event of Default is continuing (i) Agent and Lenders shall not
be subject to any “one action” or “election of remedies” law or rule, and
(ii) all Liens and other rights, remedies or privileges provided to Agent or
Lenders shall remain in full force and effect until Agent or Lenders have
exhausted all remedies against the Collateral and any other properties owned by
Borrower and the Financing Documents and other security instruments or
agreements securing the Obligations have been foreclosed, sold and/or otherwise
realized upon in satisfaction of Borrower’s obligations under the Financing
Documents.

 

(e)                                  Neither Agent nor any Lender shall be under
any obligation to marshal any assets in payment of any or all of the
Obligations.  Nothing contained herein or in any other Financing Document shall
be construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrower’s obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrower’s obligations under the Financing
Documents.  To the fullest extent permitted by law, each Borrower, for itself
and its successors and assigns, waives in the event of foreclosure of any or all
of the Collateral any equitable right otherwise available to any Credit Party
which would require the separate sale of any of the Collateral or require Agent
or Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

 

10.8                        Injunctive Relief.  The parties acknowledge and
agree that, in the event of a breach or threatened breach of any Credit Party’s
obligations under any Financing Documents, Agent and Lenders may have no
adequate remedy in money damages and, accordingly, shall be entitled to an
injunction (including, without limitation, a temporary restraining order,
preliminary injunction, writ of attachment, or order compelling an audit)
against such breach or threatened breach, including, without limitation,
maintaining any cash management and collection procedure described herein. 
However, no specification in this Agreement of a specific legal or equitable
remedy shall be construed as a waiver or prohibition against any other legal or
equitable remedies in the event of a breach or threatened breach of any
provision of this Agreement.  Each Credit Party waives, to the fullest extent
permitted by law, the requirement of the posting of any bond in connection with
such injunctive relief.  By joining in the Financing Documents as a Credit
Party, each Credit Party specifically joins in this Section 10.8 as if this
Section 10.8 were a part of each Financing Document executed by such Credit
Party.

 

11                                  NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other
Financing Document must be in writing and shall be deemed to have been validly

 

25

--------------------------------------------------------------------------------



 

served, given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Any of Agent, Lender or Borrower may change its mailing or electronic
mail address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Article 11.

 

If to Borrower:

 

Ocular Therapeutix, Inc.

15 Crosby Drive

Bedford, MA 01730

Attention: Chief Financial Officer

Fax:  (781) 357-4001

E-Mail: dnotman@ocutx.com

 

with a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

7 World Trade Center

250 Greenwich Street

New York, NY 10007

Attention:  Brian A. Johnson, Esq.

Fax: (212) 230-8888

Email:  brian,johnson@wilmerhale.com

 

If to Agent or MidCap (or any of its Affiliates or Approved Funds) as a Lender:

 

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Account Manager for Ocular transaction

Facsimile:  301-941-1450

Email:  notices@midcapfinancial.com

 

with a copy to:

 

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Legal

Facsimile:  301-941-1450

Email:  legalnotices@midcapfinancial.com

 

If to any Lender other than Midcap: at the address set forth on the signature
pages to this Agreement or provided to Borrower as a notice address for such
Lender in connection with any assignment hereunder.

 

12                                  CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER;
CONFESSION OF JUDGMENT

 

12.1                        THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND
EACH OTHER FINANCING DOCUMENT, AND THE RIGHTS, REMEDIES AND OBLIGATIONS OF THE
PARTIES HERETO AND THERETO, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED TO THIS AGREEMENT OR SUCH FINANCING DOCUMENT, THE RELATIONSHIP OF THE
PARTIES, AND/OR THE INTERPRETATION AND

 

26

--------------------------------------------------------------------------------



 

ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES AND ALL OTHER MATTERS
RELATING HERETO, THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW,
TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS.  NOTWITHSTANDING THE FOREGOING, AGENT AND LENDERS
SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH AGENT AND LENDERS (IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 12.1) DEEM NECESSARY OR APPROPRIATE TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE AGENT’S AND LENDERS’ RIGHTS
AGAINST BORROWER OR ITS PROPERTY.  BORROWER EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE, OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINTS, AND OTHER PROCESS ISSUED IN SUCH ACTION OR SUIT AND AGREES
THAT SERVICE OF SUCH SUMMONS, COMPLAINTS, AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
ARTICLE 11 OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER TO OCCUR OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE PREPAID.

 

12.2                        TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER, AGENT AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE FINANCING
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH
PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH
ITS COUNSEL.

 

12.3                        Borrower, Agent and each Lender agree that each
Credit Extension (including those made on the Closing Date) shall be deemed to
be made in, and the transactions contemplated hereunder and in any other
Financing Document shall be deemed to have been performed in, the State of
Maryland.

 

12.4                        CONFESSION OF JUDGMENT.  UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, EACH BORROWER AUTHORIZES ANY ATTORNEY ADMITTED TO PRACTICE
BEFORE ANY COURT OF RECORD IN THE UNITED STATES OR THE CLERK OF SUCH COURT TO
APPEAR ON BEHALF OF SUCH BORROWER IN ANY COURT IN ONE OR MORE PROCEEDINGS, OR
BEFORE ANY CLERK THEREOF OR PROTHONOTARY OR OTHER COURT OFFICIAL, AND TO CONFESS
JUDGMENT AGAINST BORROWER IN FAVOR OF AGENT (FOR THE BENEFIT OF ALL LENDERS) IN
THE FULL AMOUNT DUE ON THIS AGREEMENT (INCLUDING PRINCIPAL, ACCRUED INTEREST AND
ANY AND ALL CHARGES, FEES AND COSTS) PLUS ATTORNEYS’ FEES EQUAL TO FIFTEEN
PERCENT (15%) OF THE AMOUNT DUE (EXCEPT THAT AGENT SHALL NOT SEEK TO COLLECT AN
AMOUNT IN EXCESS OF ITS ACTUAL ATTORNEYS’ FEES), PLUS COURT COSTS, ALL WITHOUT
PRIOR NOTICE OR OPPORTUNITY OF SUCH BORROWER FOR PRIOR HEARING.  EACH BORROWER
AGREES AND CONSENTS THAT VENUE AND JURISDICTION SHALL BE PROPER IN THE CIRCUIT
COURT OF ANY COUNTY OF THE STATE OF MARYLAND.  THE AUTHORITY AND POWER TO APPEAR
FOR AND ENTER JUDGMENT AGAINST A BORROWER SHALL NOT BE EXHAUSTED BY ONE OR MORE
EXERCISES THEREOF, OR BY ANY IMPERFECT EXERCISE THEREOF, AND SHALL NOT BE
EXTINGUISHED BY ANY JUDGMENT ENTERED PURSUANT THERETO; SUCH AUTHORITY AND POWER
MAY BE EXERCISED ON ONE OR MORE OCCASIONS FROM TIME TO TIME, IN THE SAME OR
DIFFERENT JURISDICTIONS, AS OFTEN AS AGENT SHALL DEEM NECESSARY, CONVENIENT, OR
PROPER.

 

13                                  GENERAL PROVISIONS

 

13.1                        Successors and Assigns.

 

(a)                                 This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or obligations under it without Agent’s and each
Lender’s prior written consent (which may be granted or withheld in Agent’s or
such Lender’s discretion).  Any

 

27

--------------------------------------------------------------------------------



 

Lender may at any time assign to one or more Eligible Assignees all or any
portion of such Lender’s Applicable Commitment and/or Credit Extensions,
together with all related obligations of such Lender hereunder.  Borrower and
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned until Agent shall have received and
accepted an effective assignment agreement in form and substance acceptable to
Agent, executed, delivered and fully completed by the applicable parties
thereto, and shall have received such other information regarding such Eligible
Assignee as Agent reasonably shall require.  Notwithstanding anything set forth
in this Agreement to the contrary, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  If
requested by Agent, Borrower agrees to (i) execute any documents reasonably
required to effectuate and acknowledge each assignment of an Applicable
Commitment or Credit Extension to an assignee hereunder, (ii) make Borrower’s
management available to meet with Agent and prospective participants and
assignees of Applicable Commitments or Credit Extensions and (iii) assist Agent
or the Lenders in the preparation of information relating to the financial
affairs of Borrower as any prospective participant or assignee of an Applicable
Commitment or Credit Extension reasonably may request.

 

(b)                                 From and after the date on which the
conditions described above have been met, (i) such Eligible Assignee shall be
deemed automatically to have become a party hereto and, to the extent of the
interests assigned to such Eligible Assignee pursuant to such assignment
agreement, shall have the rights and obligations of a Lender hereunder, and
(ii) the assigning Lender, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such assignment agreement, shall be
released from its rights and obligations hereunder (other than those that
survive termination).  Upon the request of the Eligible Assignee (and, as
applicable, the assigning Lender) pursuant to an effective assignment agreement,
each Borrower shall execute and deliver to Agent for delivery to the Eligible
Assignee (and, as applicable, the assigning Lender) secured notes in the
aggregate principal amount of the Eligible Assignee’s Credit Extensions or
Applicable Commitments (and, as applicable, secured promissory notes in the
principal amount of that portion of the principal amount of the Credit
Extensions or Applicable Commitments retained by the assigning Lender).

 

(c)                                  Agent, through its servicer, acting solely
for this purpose as an agent of Borrower, shall maintain at its servicer’s
offices located in Bethesda, Maryland a copy of each assignment agreement
delivered to it and a Register for the recordation of the names and addresses of
each Lender, and the commitments of, and principal amount (and stated interest)
of the Credit Extensions owing to, such Lender pursuant to the terms hereof (the
“Register”).  The entries in such Register shall be conclusive, and Borrower,
Agent and Lenders may treat each Person whose name is recorded therein pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  Such Register shall be available for
inspection by Borrower and any Lender, at any reasonable time upon reasonable
prior notice to Agent.  Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Obligations (each, a
“Participant Register”).  The entries in the Participant Registers shall be
conclusive.  Each Participant Register shall be available for inspection by
Borrower and the Agent at any reasonable time upon reasonable prior notice to
the applicable Lender; provided, that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person (including Borrower) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, the Credit Extensions (including any Secured
Promissory Notes evidencing such Credit Extensions) are registered obligations,
the right, title and interest of the Lenders and their assignees in and to such
Credit Extensions shall be transferable only upon notation of such transfer in
the Register and no assignment thereof shall be effective until recorded
therein.  This Agreement shall be construed so that the Credit Extensions are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Internal Revenue Code of 1986 as amended and
Section 5f.103-1(c) of the United States Treasury Regulations.

 

28

--------------------------------------------------------------------------------



 

13.2                        Indemnification.

 

(a)                                 Borrower hereby agrees to promptly pay
(i) all costs and expenses of Agent (including, without limitation, the fees,
costs and expenses of counsel to, and independent appraisers and consultants
retained by Agent) in connection with the examination, review, due diligence
investigation, documentation, negotiation, closing and syndication of the
transactions contemplated by the Financing Documents, in connection with the
performance by Agent of its rights and remedies under the Financing Documents
and in connection with the continued administration of the Financing Documents
including (A) any amendments, modifications, consents and waivers to and/or
under any and all Financing Documents, and (B) any periodic public record
searches conducted by or at the request of Agent (including, without limitation,
title investigations, UCC searches, fixture filing searches, judgment, pending
litigation and tax lien searches and searches of applicable corporate, limited
liability, partnership and related records concerning the continued existence,
organization and good standing of certain Persons); (ii) without limitation of
the preceding clause (i), all costs and expenses of Agent in connection with the
creation, perfection and maintenance of Liens pursuant to the Financing
Documents; (iii) without limitation of the preceding clause (i), all costs and
expenses of Agent in connection with (A) protecting, storing, insuring,
handling, maintaining or selling any Collateral, (B) any litigation, dispute,
suit or proceeding relating to any Financing Document, and (C) any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all of the Financing Documents; and (iv) all costs and expenses incurred by
Agent or Lenders in connection with any litigation, dispute, suit or proceeding
relating to any Financing Document and in connection with any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all Financing Documents, whether or not Agent or Lenders are a party
thereto.

 

(b)                                 Borrower hereby agrees to indemnify, pay and
hold harmless Agent and Lenders and the officers, directors, employees,
trustees, agents, investment advisors, collateral managers, servicers, and
counsel of Agent and Lenders (collectively called the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby and the use or intended use of the proceeds of
the Credit Facilities, except that Borrower shall have no obligation hereunder
to an Indemnitee with respect to any liability resulting from the gross
negligence or willful misconduct of such Indemnitee, as determined by a final
non-appealable judgment of a court of competent jurisdiction.  To the extent
that the undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.  No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.

 

(c)                                  Notwithstanding any contrary provision in
this Agreement, the obligations of Borrower under this Section 13.2 shall
survive the payment in full of the Obligations and the termination of this
Agreement.  NO INDEMNITEE SHALL BE RESPONSIBLE OR LIABLE TO ANY CREDIT PARTY OR
TO ANY OTHER PARTY TO ANY FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD
PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER
TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

 

13.3                        Time of Essence.  Time is of the essence for the
payment and performance of the Obligations in this Agreement.

 

29

--------------------------------------------------------------------------------



 

13.4                        Severability of Provisions.  Each provision of this
Agreement is severable from every other provision in determining the
enforceability of any provision.

 

13.5                        Correction of Financing Documents.  Agent and the
Lenders may correct patent errors and fill in any blanks in this Agreement and
the other Financing Documents consistent with the agreement of the parties.

 

13.6                        Integration.  This Agreement and the Financing
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.  All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Financing Documents merge into this
Agreement and the Financing Documents.

 

13.7                        Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, is an original, and all taken together,
constitute one Agreement.  Delivery of an executed signature page of this
Agreement by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

13.8                        Survival.  All covenants, representations and
warranties made in this Agreement continue in full force until this Agreement
has terminated pursuant to its terms and all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been satisfied.  The obligation
of Borrower in Section 13.2 to indemnify each Lender and Agent shall survive
until the statute of limitations with respect to such claim or cause of action
shall have run.  All powers of attorney and appointments of Agent or any Lender
as Borrower’s attorney in fact hereunder, and all of Agent’s and Lenders’ rights
and powers in respect thereof, are coupled with an interest, are irrevocable
until all Obligations (other than inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) have been fully repaid and performed and Agent’s and the Lenders’
obligation to provide Credit Extensions terminates.

 

13.9                        Confidentiality.  In handling any confidential
information of Borrower, each of the Lenders and Agent shall use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Financing Document
and designated in writing by any Credit Party as confidential, but disclosure of
information may be made: (a) to the Lenders’ and Agent’s Subsidiaries or
Affiliates; (b) to prospective transferees or purchasers of any interest in the
Credit Extensions; (c) as required by Law, regulation, subpoena, order or other
legal, administrative, governmental or regulatory request; (d) to regulators or
as otherwise required in connection with an examination or audit, or to any
nationally recognized rating agency; (e) as Agent or any Lender considers
appropriate in exercising remedies under the Financing Documents; (f) to
financing sources that are advised of the confidential nature of such
information and are instructed to keep such information confidential; (g) to
third party service providers of the Lenders and/or Agent so long as such
service providers are bound to such Lender or Agent by obligations of
confidentiality; (h) to the extent necessary or customary for inclusion in
league table measurements; and (i) in connection with any litigation or other
proceeding to which such Lender or Agent or any of their Affiliates is a party
or bound, or to the extent necessary to respond to public statements or
disclosures by Credit Parties or their Affiliates referring to a Lender or Agent
or any of their Affiliates.  Confidential information does not include
information that either: (i) is in the public domain or in the Lenders’ and/or
Agent’s possession when disclosed to the Lenders and/or Agent, or becomes part
of the public domain after disclosure to the Lenders and/or Agent; or (ii) is
disclosed to the Lenders and/or Agent by a third party, if the Lenders and/or
Agent does not know that the third party is prohibited from disclosing the
information.  Agent and/or Lenders may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as Agent and/or Lenders, as
applicable, do not disclose Borrower’s identity or the identity of any Person
associated with Borrower unless otherwise permitted by this Agreement.  The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement.  The agreements provided under this Section 13.9 supersede
all prior agreements, understanding, representations, warranties, and
negotiations between the parties about the subject matter of this Section 13.9.

 

13.10                 Right of Set-off.  Borrower hereby grants to Agent and to
each Lender, a lien, security interest and right of set-off as security for all
Obligations to Agent and each Lender hereunder, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Agent or the Lenders or any entity under the control of Agent or the Lenders
(including an Agent or Affiliate of a Lender) or in transit to any of them.  At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Agent or the Lenders may set-off the same or any part
thereof and apply the same to any liability or

 

30

--------------------------------------------------------------------------------



 

obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE
AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SET-OFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

13.11                 Publicity.  Borrower will not directly or indirectly
publish, disclose or otherwise use in any public disclosure, advertising
material, promotional material, press release or interview, any reference to the
name, logo or any trademark of Agent or any Lender or any of their Affiliates or
any reference to this Agreement or the financing evidenced hereby, in any case
except as required by applicable Law, subpoena or judicial or similar order, in
which case Borrower shall endeavor to give Agent prior written notice of such
publication or other disclosure.  Each Lender and Borrower hereby authorizes
each Lender to publish the name of such Lender and Borrower, the existence of
the financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which such Lender elects to submit for
publication.  In addition, each Lender and Borrower agrees that each Lender may
provide lending industry trade organizations with information necessary and
customary for inclusion in league table measurements after the Closing Date. 
With respect to any of the foregoing, such authorization shall be subject to
such Lender providing Borrower and the other Lenders with an opportunity to
review and confer with such Lender regarding, and approve, the contents of any
such tombstone, advertisement or information, as applicable, prior to its
initial submission for publication, but subsequent publications of the same
tombstone, advertisement or information shall not require Borrower’s approval.

 

13.12                 No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

13.13                 Approvals.  Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement or the other
Financing Documents may be granted or withheld by Agent and Lenders in their
sole and absolute discretion and credit judgment.

 

13.14                 Amendments; Required Lenders; Inter-Lender Matters.

 

(a)                                 No amendment, modification, termination or
waiver of any provision of this Agreement or any other Financing Document, no
approval or consent thereunder, or any consent to any departure by Borrower
therefrom (in each case, other than amendments, waivers, approvals or consents
deemed ministerial by Agent), shall in any event be effective unless the same
shall be in writing and signed by Borrower, Agent and Required Lenders.  Except
as set forth in clause (b) below, all such amendments, modifications,
terminations or waivers requiring the consent of the “Lenders” shall require the
written consent of Required Lenders.

 

(b)                                 No amendment, modification, termination or
waiver of any provision of this Agreement or any other Financing Document shall,
unless in writing and signed by Agent and by each Lender directly affected
thereby: (i) increase or decrease the Applicable Commitment of any Lender (which
shall be deemed to affect all Lenders), (ii) reduce the principal of or rate of
interest on any Obligation or the amount of any fees payable hereunder,
(iii) postpone the date fixed for or waive any payment of principal of or
interest on any Credit Extension, or any fees or reimbursement obligation
hereunder, (iv) release all or substantially all of the Collateral, or consent
to a transfer of any of the Intellectual Property, in each case, except as
otherwise expressly permitted in the Financing Documents (which shall be deemed
to affect all Lenders), (v) subordinate the lien granted in favor of Agent
securing the Obligations (which shall be deemed to affect all Lenders, except as
otherwise provided below), (vi) release a Credit Party from, or consent to a
Credit Party’s assignment or delegation of, such Credit Party’s obligations
hereunder and under the other Financing Documents or any Guarantor from its
guaranty of the Obligations (which shall be deemed to affect all Lenders) or
(vii) amend, modify, terminate or waive this Section 13.14(b) or the definition
of “Required Lenders” or “Pro Rata Share” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender.  For purposes of the
foregoing, no Lender shall be deemed affected by (i) waiver of the imposition of
the Default Rate or imposition of the Default Rate to only a portion of the
Obligations, (ii) waiver of the accrual of late charges, (iii) waiver of any fee
solely payable to Agent under the Financing

 

31

--------------------------------------------------------------------------------



 

Documents, (iv) subordination of a lien granted in favor of Agent provided such
subordination is limited to equipment being financed by a third party providing
Permitted Indebtedness.Notwithstanding any provision in this Section 13.14 to
the contrary, no amendment, modification, termination or waiver affecting or
modifying the rights or obligations of Agent hereunder shall be effective unless
signed by Agent and Required Lenders.

 

(c)                                  Agent shall not grant its written consent
to any deviation or departure by Borrower or any Credit Party from the
provisions of Article 7 without the prior written consent of the Required
Lenders.  Required Lenders shall have the right to direct Agent to take any
action described in Section 10.2(b).  Upon the occurrence of any Event of
Default, Agent shall have the right to exercise any and all remedies referenced
in Section 10.2 without the written consent of Required Lenders following the
occurrence of an “Exigent Circumstance” (as defined below).  Any reference in
this Agreement to an allocation between or sharing by the Lenders of any right,
interest or obligation “ratably,” “proportionally” or in similar terms shall
refer to Pro Rata Share unless expressly provided otherwise.  As used in this
Section 13.14(c), “Exigent Circumstance” means any event or circumstance that,
in the reasonable judgment of Agent, imminently threatens the ability of Agent
to realize upon all or any material portion of the Collateral, such as, without
limitation, fraudulent removal, concealment, or abscondment thereof, destruction
or material waste thereof, or failure of Borrower after reasonable demand to
maintain or reinstate adequate casualty insurance coverage, or which, in the
judgment of Agent, could result in a material diminution in value of the
Collateral.

 

13.15                 Borrower Liability.  If there is more than one entity
comprising Borrower, then (a) any Borrower may, acting singly, request Credit
Extensions hereunder, (b) each Borrower hereby appoints the other as agent for
the other for all purposes hereunder, including with respect to requesting
Credit Extensions hereunder, (c) each Borrower shall be jointly and severally
obligated to pay and perform all obligations under the Financing Documents,
including, but not limited to, the obligation to repay all Credit Extensions
made hereunder and all other Obligations, regardless of which Borrower actually
receives said Credit Extensions, as if each Borrower directly received all
Credit Extensions, and (d) each Borrower waives (i) any suretyship defenses
available to it under the Code or any other applicable law, and (ii) any right
to require the Lenders or Agent to: (A) proceed against any Borrower or any
other person; (B) proceed against or exhaust any security; or (C) pursue any
other remedy.  The Lenders or Agent may exercise or not exercise any right or
remedy they have against any Credit Party or any security (including the right
to foreclose by judicial or non-judicial sale) without affecting any other
Credit Party’s liability or any Lien against any other Credit Party’s assets. 
Notwithstanding any other provision of this Agreement or other related document,
until payment in full of the Obligations and termination of the Applicable
Commitments, each Borrower irrevocably waives all rights that it may have at law
or in equity (including, without limitation, any law subrogating Borrower to the
rights of the Lenders and Agent under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Credit Party,
or any other Person now or hereafter primarily or secondarily liable for any of
the Obligations, for any payment made by any Credit Party with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by a Credit Party with respect to
the Obligations in connection with this Agreement or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section 13.15 shall be null and void.  If any payment is made to a
Credit Party in contravention of this Section 13.15, such Credit Party shall
hold such payment in trust for the Lenders and Agent and such payment shall be
promptly delivered to Agent for application to the Obligations, whether matured
or unmatured.

 

13.16                 Reinstatement.  This Agreement shall remain in full force
and effect and continue to be effective should any petition or other proceeding
be filed by or against any Credit Party for liquidation or reorganization,
should any Credit Party become insolvent or make an assignment for the benefit
of any creditor or creditors or should an interim receiver, receiver, receiver
and manager or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a fraudulent preference reviewable transaction or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

13.17                 USA PATRIOT Act Notification.  Agent (for itself and not
on behalf of any Lender) and each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record certain information and documentation that identifies
Borrower, which information includes the name and address

 

32

--------------------------------------------------------------------------------



 

of Borrower and such other information that will allow Agent or such Lender, as
applicable, to identify Borrower in accordance with the USA PATRIOT Act.

 

14                                  AGENT

 

14.1                        Appointment and Authorization of Agent.  Each Lender
hereby irrevocably appoints, designates and authorizes Agent to take such action
on its behalf under the provisions of this Agreement and each other Financing
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Financing Document,
together with such powers as are reasonably incidental thereto.  The provisions
of this Article 14 are solely for the benefit of Agent and Lenders and none of
Credit Parties nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof.  The duties of Agent shall be
mechanical and administrative in nature.  Notwithstanding any provision to the
contrary contained elsewhere herein or in any other Financing Document, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Financing Document or otherwise exist against Agent. 
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Financing Documents with reference to Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.  Without
limiting the generality of the foregoing, Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders), and is hereby
authorized, to (a) act as collateral agent for Agent and each Lender for
purposes of the perfection of all liens created by the Financing Documents and
all other purposes stated therein, (b) manage, supervise and otherwise deal with
the Collateral, (c) take such other action as is necessary or desirable to
maintain the perfection and priority of the liens created or purported to be
created by the Financing Documents, (d) except as may be otherwise specified in
any Financing Document, exercise all remedies given to Agent and the other
Lenders with respect to the Collateral, whether under the Financing Documents,
applicable law or otherwise and (e) execute any amendment, consent or waiver
under the Financing Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Agent and the Lenders for purposes of the perfection of all liens
with respect to the Collateral, including any deposit account maintained by a
Credit Party with, and cash and cash equivalents held by, such Lender, and may
further authorize and direct the Lenders to take further actions as collateral
sub-agents for purposes of enforcing such liens or otherwise to transfer the
Collateral subject thereto to Agent, and each Lender hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

 

14.2                        Successor Agent.

 

(a)                                 Agent may at any time assign its rights,
powers, privileges and duties hereunder to (i) another Lender, or (ii) any
Person to whom Agent, in its capacity as a Lender, has assigned (or will assign,
in conjunction with such assignment of agency rights hereunder) fifty percent
(50%) or more of the Credit Extensions or Applicable Commitments then held by
Agent (in its capacity as a Lender), in each case without the consent of the
Lenders or Borrower.  Following any such assignment, Agent shall give notice to
the Lenders and Borrower.  An assignment by Agent pursuant to this subsection
(a) shall not be deemed a resignation by Agent for purposes of subsection
(b) below.

 

(b)                                 Without limiting the rights of Agent to
designate an assignee pursuant to subsection (a) above, Agent may at any time
give notice of its resignation to the Lenders and Borrower.  Upon receipt of any
such notice of resignation, Required Lenders shall have the right to appoint a
successor Agent.  If no such successor shall have been so appointed by Required
Lenders and shall have accepted such appointment within ten (10) Business Days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent; provided,
however, that if Agent shall notify Borrower and the Lenders that no Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice from Agent that no Person has accepted
such appointment and, from and following delivery of such notice, (i) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Financing Documents, and (ii) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Agent as provided for above in this subsection (b).

 

33

--------------------------------------------------------------------------------



 

(c)                                  Upon (i) an assignment permitted by
subsection (a) above, or (ii) the acceptance of a successor’s appointment as
Agent pursuant to subsection (b) above, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder and under the other Financing Documents
(if not already discharged therefrom as provided above in this subsection (c)). 
The fees payable by Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Financing Documents, the provisions of this Article 14 shall continue in effect
for the benefit of such retiring Agent and its sub-agents in respect of any
actions taken or omitted to be taken by any of them while the retiring Agent was
acting or was continuing to act as Agent.

 

14.3                        Delegation of Duties.  Agent may execute any of its
duties under this Agreement or any other Financing Document by or through its,
or its Affiliates’, agents, employees or attorneys-in-fact and shall be entitled
to obtain and rely upon the advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.  Any
such Person to whom Agent delegates a duty shall benefit from this Article 14 to
the extent provided by Agent.

 

14.4                        Liability of Agent.  Except as otherwise provided
herein, no “Agent-Related Person” (as defined below) shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Financing Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or participant for any recital, statement, representation or
warranty made by any Credit Party or any officer thereof, contained herein or in
any other Financing Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Financing Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Financing Document, or for any failure of any Credit
Party or any other party to any Financing Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Financing Document, or to inspect the Collateral, other
properties or books or records of any Credit Party or any Affiliate thereof. 
The term “Agent-Related Person” means the Agent, together with its Affiliates,
and the officers, directors, employees, agents, advisors, auditors and
attorneys-in-fact of such Persons; provided, however, that no Agent-Related
Person shall be an Affiliate of Borrower.

 

14.5                        Reliance by Agent.  Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrower), independent accountants and other experts selected by Agent. 
Agent shall be fully justified in failing or refusing to take any action under
any Financing Document (a) if such action would, in the opinion of Agent, be
contrary to law or any Financing Document, (b) if such action would, in the
opinion of Agent, expose Agent to any potential liability under any law, statute
or regulation or (c) if Agent shall not first have received such advice or
concurrence of all Lenders as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other
Financing Document in accordance with a request or consent of all Lenders (or
Required Lenders where authorized herein) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

 

14.6                        Notice of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default and/or Event of
Default, unless Agent shall have received written notice from a Lender or
Borrower, describing such default or Event of Default.  Agent will notify the
Lenders of its receipt of any such notice.  While an Event of Default has
occurred and is continuing, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Event of
Default as Agent shall deem advisable or in the best interest of the Lenders,
including without limitation, satisfaction of other security interests, liens or
encumbrances on the Collateral not permitted under the Financing Documents,
payment of taxes on behalf of Borrower or any other Credit Party, payments to
landlords, warehouseman, bailees

 

34

--------------------------------------------------------------------------------



 

and other Persons in possession of the Collateral and other actions to protect
and safeguard the Collateral, and actions with respect to insurance claims for
casualty events affecting a Credit Party and/or the Collateral.

 

14.7                        Credit Decision; Disclosure of Information by
Agent.  Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of Borrower or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession.  Each Lender represents to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower hereunder.  Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Financing Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of Borrower.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by Agent herein, Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Credit Party which may come into the possession of any
Agent-Related Person.

 

14.8                        Indemnification of Agent.  Whether or not the
transactions contemplated hereby are consummated, each Lender shall, severally
and pro rata based on its respective Pro Rata Share, indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), and hold harmless
each Agent-Related Person from and against any and all Indemnified Liabilities
(which shall not include legal expenses of Agent incurred in connection with the
closing of the transactions contemplated by this Agreement) incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 14.8. Without
limitation of the foregoing, each Lender shall, severally and pro rata based on
its respective Pro Rata Share, reimburse Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Protective Advances incurred
after the closing of the transactions contemplated by this Agreement) incurred
by Agent (in its capacity as Agent, and not as a Lender) in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Financing Document, or any document contemplated by or referred to
herein, to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrower.  The undertaking in this Section 14.8 shall survive the
payment in full of the Obligations, the termination of this Agreement and the
resignation of Agent.

 

14.9                        Agent in its Individual Capacity.  With respect to
its Credit Extensions, MidCap shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not Agent, and the terms “Lender” and “Lenders” include MidCap in its
individual capacity.  MidCap and its Affiliates may lend money to, invest in,
and generally engage in any kind of business with, any Credit Party and any of
their Affiliates and any person who may do business with or own securities of
any Credit Party or any of their Affiliates, all as if MidCap were not Agent and
without any duty to account therefor to Lenders.  MidCap and its Affiliates may
accept fees and other consideration from a Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.  Each Lender acknowledges the potential conflict of interest
between MidCap as a Lender holding disproportionate interests in the Credit
Extensions and MidCap as Agent, and expressly consents to, and waives, any claim
based upon, such conflict of interest.

 

14.10                 Agent May File Proofs of Claim.  In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Credit Party, Agent (irrespective of whether the principal of any Credit
Extension, shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Agent shall have made any demand on
such Credit Party) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

35

--------------------------------------------------------------------------------



 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Credit
Extensions and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and Agent and their
respective agents and counsel and all other amounts due the Lenders and Agent
allowed in such judicial proceeding); and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, including Protective Advances.  To
the extent that Agent fails timely to do so, each Lender may file a claim
relating to such Lender’s claim.

 

14.11                 Collateral and Guaranty Matters.  The Lenders irrevocably
authorize Agent, at its option and in its discretion, to release (a) any Credit
Party and any Lien on any Collateral granted to or held by Agent under any
Financing Document upon the date that all Obligations due hereunder have been
fully and indefeasibly paid in full and no Applicable Commitments or other
obligations of any Lender to provide funds to Borrower under this Agreement
remain outstanding, and (b) any Lien on any Collateral that is transferred or to
be transferred as part of or in connection with any transfer permitted hereunder
or under any other Financing Document.  Upon request by Agent at any time, all
Lenders will confirm in writing Agent’s authority to release its interest in
particular types or items of Collateral pursuant to this Section 14.11.

 

14.12                 Advances; Payments; Non-Funding Lenders.

 

(a)                                 Advances; Payments.  If Agent receives any
payment for the account of Lenders on or prior to 11:00 a.m. (New York time) on
any Business Day, Agent shall pay to each applicable Lender such Lender’s Pro
Rata Share of such payment on such Business Day. If Agent receives any payment
for the account of Lenders after 11:00 a.m. (New York time) on any Business Day,
Agent shall pay to each applicable Lender such Lender’s Pro Rata Share of such
payment on the next Business Day. To the extent that any Lender has failed to
fund any Credit Extension (a “Non-Funding Lender”), Agent shall be entitled to
set-off the funding short-fall against that Non-Funding Lender’s Pro Rata Share
of all payments received from Borrower.

 

(b)                                 Return of Payments.

 

(i)                                     If Agent pays an amount to a Lender
under this Agreement in the belief or expectation that a related payment has
been or will be received by Agent from a Credit Party and such related payment
is not received by Agent, then Agent will be entitled to recover such amount
(including interest accruing on such amount at the Federal Funds Rate for the
first Business Day and thereafter, at the rate otherwise applicable to such
Obligation) from such Lender on demand without set-off, counterclaim or
deduction of any kind.

 

(ii)                                  If Agent determines at any time that any
amount received by Agent under this Agreement must be returned to a Credit Party
or paid to any other person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other
Financing Document, Agent will not be required to distribute any portion thereof
to any Lender.  In addition, each Lender will repay to Agent on demand any
portion of such amount that Agent has distributed to such Lender, together with
interest at such rate, if any, as Agent is required to pay to a Credit Party or
such other person, without set-off, counterclaim or deduction of any kind.

 

14.13                 Miscellaneous.

 

(a)                                 Neither Agent nor any Lender shall be
responsible for the failure of any Non-Funding Lender to make a Credit Extension
or make any other advance required hereunder.  The failure of any Non-Funding
Lender to make any Credit Extension or any payment required by it hereunder
shall not relieve any other Lender (each such other Lender, an “Other Lender”)
of its obligations to make the Credit Extension or payment required

 

36

--------------------------------------------------------------------------------



 

by it, but neither any Other Lender nor Agent shall be responsible for the
failure of any Non-Funding Lender to make a Credit Extension or make any other
payment required hereunder.  Notwithstanding anything set forth herein to the
contrary, a Non-Funding Lender shall not have any voting or consent rights under
or with respect to any Financing Document or constitute a “Lender” (or be
included in the calculation of “Required Lender” hereunder) for any voting or
consent rights under or with respect to any Financing Document.  At Borrower’s
request, Agent or a person reasonably acceptable to Agent shall have the right
with Agent’s consent and in Agent’s sole discretion (but shall have no
obligation) to purchase from any Non-Funding Lender, and each Non-Funding Lender
agrees that it shall, at Agent’s request, sell and assign to Agent or such
person, all of the Applicable Commitments and all of the outstanding Credit
Extensions of that Non-Funding Lender for an amount equal to the principal
balance of the Credit Extensions held by such Non-Funding Lender and all accrued
interest and fees with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed assignment agreement
reasonably acceptable to Agent.

 

(b)                                 Each Lender shall promptly remit to the
other Lenders such sums as may be necessary to ensure the ratable repayment of
each Lender’s portion of any Credit Extension and the ratable distribution of
interest, fees and reimbursements paid or made by any Credit Party. 
Notwithstanding the foregoing, if this Agreement requires payments of principal
and interest to be made directly to the Lenders, a Lender receiving a scheduled
payment shall not be responsible for determining whether the other Lenders also
received their scheduled payment on such date; provided, however, if it is
determined that a Lender received more than its ratable share of scheduled
payments made on any date or dates, then such Lender shall remit to the Agent
(for Agent to redistribute to itself and the Lenders in a manner to ensure the
payment to Agent of any sums due Agent hereunder and the ratable repayment of
each Lender’s portion of any Credit Extension and the ratable distribution of
interest, fees and reimbursements) such sums as may be necessary to ensure the
ratable payment of such scheduled payments, as instructed by Agent.  If any
payment or distribution of any kind or character, whether in cash, properties or
securities and whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise, shall be received by a Lender in excess of its ratable
share, then (i) the portion of such payment or distribution in excess of such
Lender’s ratable share shall be received by such Lender in trust for application
to the payments of amounts due on the other Lender’s claims, or, in the case of
Collateral, shall hold such Collateral for itself and as agent and bailee for
the Agent and other Lenders and (ii) such Lender shall promptly advise the Agent
of the receipt of such payment, and, within five (5) Business Days of such
receipt and, in the case of payments and distributions, such Lender shall
purchase (for cash at face value) from the other Lenders (through the Agent),
without recourse, such participations in the Credit Extension made by the other
Lenders as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them in accordance with the respective Pro
Rata Shares of the Lenders; provided, however, that if all or any portion of
such excess payment is thereafter recovered by or on behalf of a Credit Party
from such purchasing Lender, the purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest; provided,
further, that the provisions of this Section 14.13(b)  shall not be construed to
apply to (x) any payment made by a Credit Party pursuant to and in accordance
with the express terms of this Agreement or the other Financing Documents, or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Applicable Commitment pursuant to
Section 13.1.  Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 14.13(b)  may exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  No documentation other than
notices and the like shall be required to implement the terms of this
Section 14.13(b).  The Agent shall keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased pursuant
to this Section 14.13(b) and shall in each case notify the Lenders following any
such purchases.

 

15                                  DEFINITIONS

 

In addition to any terms defined elsewhere in this Agreement, or in any schedule
or exhibit attached hereto, as used in this Agreement, the following terms have
the following meanings:

 

“Access Agreement” means a landlord consent, bailee letter or warehouseman’s
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by such landlord, bailee or warehouseman, as applicable, for any
third party location.

 

37

--------------------------------------------------------------------------------



 

“Account” means any “account”, as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

 

“Account Debtor” means any “account debtor”, as defined in the Code, with such
additions to such term as may hereafter be made.

 

“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person’s senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person’s managers and members.

 

“Agent” means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders, together with
its successors and assigns.

 

“Agreement” has the meaning given it in the preamble of this Agreement.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

 

“Applicable Commitment” has the meaning given it in Section 2.2.

 

“Applicable Floor” means for each Credit Facility the per annum rate of interest
specified on the Credit Facility Schedule; provided, however, that for the
Applicable Prime Rate, the Applicable Floor is a per annum rate that is three
hundred (300) basis points above the Applicable Floor for the Applicable Libor
Rate.

 

“Applicable Index Rate” means, for any Applicable Interest Period, the rate per
annum determined by Agent equal to the Applicable Libor Rate; provided, however,
that in the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of Agent or any Lender, make it unlawful or impractical for Agent or
such Lender to fund or maintain Obligations bearing interest based upon the
Applicable Libor Rate, Agent or such Lender shall give notice of such changed
circumstances to Agent and Borrower and the Applicable Index Rate for
Obligations outstanding or thereafter extended or made by Agent or such Lender
shall thereafter be the Applicable Prime Rate until Agent or such Lender
determines (as to the portion of the Credit Extensions or Obligations owed to
it) that it would no longer be unlawful or impractical to fund or maintain such
Obligations or Credit Extensions at the Applicable Libor Rate. In the event that
Agent shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto), as of any Applicable Interest Rate
Determination Date, that adequate and fair means do not exist for ascertaining
the interest rate applicable to any Credit Facility on the basis provided for
herein, then Agent may select a comparable replacement index and corresponding
margin.

 

“Applicable Interest Period” for each Credit Facility has the meaning specified
for that Credit Facility in the Credit Facility Schedule; provided, however,
that at any time that the Applicable Prime Rate is the Applicable Index Rate,
Applicable Interest Period shall mean the period commencing as of the most
recent Applicable Interest Rate Determination Date and continuing until the next
Applicable Interest Rate Determination Date or such earlier date as the
Applicable Prime Rate shall no longer be the Applicable Index Rate; and
provided, further, that at any time the Libor Rate Index is adjusted as set
forth in the definition thereof, or re-implemented following invocation of the
Applicable Prime Rate as permitted herein, the Applicable Interest Period shall
mean the period commencing as of such adjustment or re-implementation and
continuing until the next Applicable Interest Rate Determination Date, if any.

 

“Applicable Interest Rate” means a per annum rate of interest equal to the
Applicable Index Rate plus the Applicable Margin.

 

“Applicable Interest Rate Determination Date” means the second (2nd) Business
Day prior to the first (1st) day of the related Applicable Interest Period;
provided, however, that at any time that the Applicable Prime Rate is the
Applicable Index Rate, Applicable Interest Rate Determination Date means the
date of any change in the Base Rate Index; and provided,

 

38

--------------------------------------------------------------------------------



 

further, that at any time the Libor Rate Index is adjusted as set forth in the
definition thereof, the Applicable Interest Rate Determination Date shall mean
the date of such adjustment or the second (2nd) Business Day prior to the first
(1st) day of the related Applicable Interest Period, as elected by Agent.

 

“Applicable Libor Rate” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Libor
Rate Index.

 

“Applicable Margin” for each Credit Facility has the meaning specified for that
Credit Facility in the Credit Facility Schedule.

 

“Applicable Prepayment Fee”, for each Credit Facility, has the meaning given it
in the Credit Facility Schedule for such Credit Facility.

 

“Applicable Prime Rate” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Base
Rate Index.

 

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses
(a) and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

 

“Base Rate Index” means, for any Applicable Interest Period, the rate per annum,
determined by Agent (rounded upwards, if necessary, to the next 1/100th%) as
being the rate of interest announced, from time to time, within Wells Fargo
Bank, N.A. (“Wells Fargo”) at its principal office in San Francisco as its
“prime rate,” with the understanding that the “prime rate” is one of Wells
Fargo’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate;
provided, however, that Agent may, upon prior written notice to any Borrower,
choose a reasonably comparable index or source to use as the basis for the Base
Rate Index.

 

“Blocked Person” means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Books” means all of books and records of a Person, including ledgers, federal
and state tax returns, records regarding the Person’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

 

“Borrower” mean the entity(ies) described in the first paragraph of this
Agreement and each of their successors and permitted assigns.  The term “each
Borrower” shall refer to each Person comprising the Borrower if there is more
than one such Person, or the sole Borrower if there is only one such Person. 
The term “any Borrower” shall refer to any Person comprising the Borrower if
there is more than one such Person, or the sole Borrower if there is only one
such Person.

 

“Borrowing Resolutions” means, with respect to any Person, those resolutions, in
form and substance satisfactory to Agent, adopted by such Person’s Board of
Directors or other appropriate governing body and delivered by such Person to
Agent approving the Financing Documents to which such Person is a party and the
transactions contemplated thereby, as well as any other approvals as may be
necessary or desired to approve the entering into the Financing Documents or the
consummation of the transactions contemplated thereby or in connection
therewith.

 

39

--------------------------------------------------------------------------------



 

“Business Day” means any day that is not (a) a Saturday or Sunday or (b) a day
on which Agent is closed.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) Preferred Investors cease to own and control all of the economic and
voting rights associated with ownership of at least fifty percent (50%) of the
outstanding securities of all classes of the Borrower on a fully diluted basis
(other than by the sale of Borrower’s equity securities in or following an
initial public offering; provided that upon the sale of Borrower’s equity
securities in an initial public offering, a Change in Control under this clause
(a) shall occur when any “person” (as such term is defined in Sections
3(a)(9) and 13(d)(3) of the Exchange Act), other than a trustee or other
fiduciary holding securities under an employee benefit plan of Borrower, is or
becomes a beneficial owner (within the meaning Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of Borrower, representing
twenty-five percent (25%) or more of the combined voting power of Borrower’s
then outstanding securities); (b) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors or managers of Borrower (together with any new directors or
managers whose election by the board of directors or managers of Borrower was
approved by a vote of not less than two-thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office; (c) the occurrence of any “change in control” or any term of
similar effect under any Material Agreement; (d) Borrower ceases to own and
control, directly or indirectly, all of the economic and voting rights
associated with the outstanding voting capital stock (or other voting equity
interest) of each of its Subsidiaries; or (e) any of the chief executive
officer, the chief financial officer or the chief scientific officer of Borrower
as of the date hereof shall cease to be involved in the day to day operations
(including research and development) or management of the business of Borrower,
and a successor of such officer reasonably acceptable to Agent is not appointed
on terms reasonably acceptable to Agent within 90 days of such cessation or
involvement.

 

“Chattel Paper” means any “chattel paper”, as defined in the Code, with such
additions to such term as may hereafter be made, and includes, without
limitation, all tangible and electronic chattel paper.

 

“Closing Date” has the meaning given it in the preamble of this Agreement.

 

“Code” means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of Maryland;
provided, however, that to the extent that the Code is used to define any term
herein or in any Financing Document and such term is defined differently in
different Articles or Divisions of the Code, the definition of such term
contained in Article or Division 9 shall govern; and provided, further, that in
the event that, by reason of mandatory provisions of Law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Agent’s
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of Maryland the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the other
Financing Documents, including, without limitation, all of the property
described in Exhibit A hereto.

 

“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account.

 

“Commitment Commencement Date” has the meaning given it in the Credit Facility
Schedule.

 

“Commitment Termination Date” has the meaning given it in the Credit Facility
Schedule.

 

“Commodity Account” means any “commodity account”, as defined in the Code, with
such additions to such term as may hereafter be made.

 

“Communication” has the meaning given it in Article 11.

 

“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit B.

 

40

--------------------------------------------------------------------------------



 

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the Ordinary Course of Business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Control Agreement” means any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Agent pursuant to which
Agent obtains control (within the meaning of the Code) for the benefit of the
Lenders over such Deposit Account, Securities Account or Commodity Account.

 

“Credit Extension” means an advance or disbursement of proceeds to or for the
account of Borrower in respect of a Credit Facility.

 

“Credit Extension Form” means that certain form attached hereto as Exhibit C, as
the same may be from time to time revised by Agent.

 

“Credit Facility” means a credit facility specified on the Credit Facility
Schedule.

 

“Credit Party” means any Borrower, any Guarantor under a guarantee of the
Obligations or any part thereof, and any other Person (other than Agent, a
Lender or a participant of a Lender), whether now existing or hereafter acquired
or formed, that becomes obligated as a borrower, guarantor, surety, indemnitor,
pledgor, assignor or other obligor under any Financing Document, and any Person
whose equity interests or portion thereof have been pledged or hypothecated to
Agent under any Financing Document; and “Credit Parties” means all such Persons,
collectively.

 

“Default” means any fact, event or circumstance which with notice or passage of
time or both, could constitute an Event of Default.

 

“Default Rate” has the meaning given it in Section 2.6(b).

 

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Funding Account” is Borrower’s Deposit Account, account number
3300540510, maintained with Silicon Valley Bank and over which Agent has been
granted control for the ratable benefit of all Lenders.

 

“Dextenza” means the dexamethasone insert used for the treatment of
post-surgical ocular pain.

 

“Dollars,” “dollars” and “$” each means lawful money of the United States.

 

“Draw Period” means, for each Credit Facility, the period commencing on the
Commitment Commencement Date and ending on the Commitment Termination Date.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include any Credit Party or any Subsidiary of a Credit
Party.  Notwithstanding the foregoing, in connection with assignments by a
Lender due to a forced divestiture at the request of any regulatory agency, the
restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party becoming an assignee incident to such forced divestiture.

 

41

--------------------------------------------------------------------------------



 

“Environmental Law” means all any law (statutory or common), ordinance, treaty,
rule, regulation, order, policy, other legal requirement or determination of an
arbitrator or of a Governmental Authority and/or Required Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

 

“Equipment” means all “equipment”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.

 

“Event of Default” has the meaning given it in Section 10.1.

 

“Exigent Circumstance” has the meaning given it in Section 13.14.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

 

“Fee Letters” means, collectively, the fee letter agreements among Borrower and
Agent and Borrower and each Lender.

 

“Financing Documents” means, collectively, this Agreement, the Perfection
Certificate, the Fee Letter(s), each note and guarantee executed by one or more
Credit Parties in connection with the indebtedness governed by this Agreement,
and each other present or future agreement executed by one or more Credit
Parties and, or for the benefit of, the Lenders and/or Agent in connection with
this Agreement, all as amended, restated, or otherwise modified from time to
time.

 

“Foreign Lender” has the meaning given it in Section 2.6(h)(iii).

 

“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.

 

“General Intangibles” means all “general intangibles”, as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable Law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including, without limitation, key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative,

 

42

--------------------------------------------------------------------------------



 

judicial, taxing, regulatory or administrative functions of or pertaining to
government, any securities exchange and any self-regulatory organization.

 

“Guarantor” means any present or future guarantor of the Obligations.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Laws; toxic mold, any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” “pollutant” or other words of similar import within
the meaning of any Environmental Law, including:  (a) any “hazardous substance”
defined as such in (or for purposes of) CERCLA, or any so-called “superfund” or
“superlien” Law, including the judicial interpretation thereof; (b) any
“pollutant or contaminant” as defined in 42 U.S.C.A. § 9601(33); (c) any
material now defined as “hazardous waste” pursuant to 40 C.F.R. Part 260;
(d) any petroleum or petroleum by-products, including crude oil or any fraction
thereof; (e) natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel; (f) any “hazardous chemical” as defined pursuant
to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes, materials,
pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Indebtedness” means (a) indebtedness for borrowed money (including the
Obligations) or the deferred price of property or services, such as
reimbursement and other obligations for surety bonds and letters of credit,
(b) obligations evidenced by notes, bonds, debentures or similar instruments,
(c) capital lease obligations, (d) non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument, (e) equity securities of such
Person subject to repurchase or redemption other than at the sole option of such
Person, (f) obligations secured by a Lien on any asset of such Person, whether
or not such obligation is otherwise an obligation of such Person,
(g) “earnouts”, purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts, (h) all Indebtedness of others guaranteed by such Person,
(i) off-balance sheet liabilities and/or pension plan or multiemployer plan
liabilities of such Person, (j) obligations arising under non-compete
agreements, (k) obligations arising under bonus, deferred compensation,
incentive compensation or similar arrangements, other than those arising in the
Ordinary Course of Business, and (l) Contingent Obligations.

 

“Indemnified Liabilities” means those liabilities described in
Section 13.2(a) and (b).

 

“Indemnitee” has the meaning given it in Section 13.2.

 

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, know-how, operating manuals,
trade secret rights, clinical and non-clinical data, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing.

 

43

--------------------------------------------------------------------------------



 

“Interest Only Extension” means the election by Borrower by written notice
delivered to Agent on or before December 28, 2020, to extend the beginning date
for principal payments from January 1, 2021 to January 1, 2022, which extension
shall occur only if on or before December 1, 2020, Borrower delivers to Agent
evidence reasonably satisfactory to Agent that Borrower’s Net Sales from
Dextenza have exceeded $40,000,000 in the aggregate during any trailing
twelve-month period ending on or before December 1, 2020.

 

“Inventory” means all “inventory”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

 

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition of all
or substantially all of the assets of another Person, or of any business,
Product, business line or product line, division or other unit operation of any
Person or (c) make or purchase any advance, loan, extension of credit or capital
contribution to, or any other investment in, any Person.

 

“Joinder Requirements” has the meaning set forth in Section 6.8.

 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidance, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.

 

“Lender” means any one of the Lenders.

 

“Lenders” means the Persons identified on the Credit Facility Schedule as
amended from time to time to reflect assignments made in accordance with this
Agreement.

 

“Libor Rate Index” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next 1/100th%)
by dividing (a) the rate per annum, determined by Agent in accordance with its
customary procedures, and utilizing such electronic or other quotation sources
as it considers appropriate (rounded upwards, if necessary, to the next 1/100%),
to be the rate at which Dollar deposits (for delivery on the first day of such
Applicable Interest Period or, if such day is not a Business Day, on the
preceding Business Day) in the amount of One Million Dollars ($1,000,000) are
offered to major banks in the London interbank market on or about 11:00
a.m. (New York time) on the Applicable Interest Rate Determination Date, for a
period of thirty (30) days, which determination shall be conclusive in the
absence of manifest error, by (b) 100% minus the Reserve Percentage; provided,
however, that Agent may, upon prior written notice to any Borrower, choose a
reasonably comparable index or source to use as the basis for the Libor Rate
Index; provided, further, that Agent may in its reasonable discretion designate
a successor interest rate index, in consultation with Borrower, if Agent
determines in good faith for any reason that (x) it is not reasonably possible
to determine the Libor Rate Index, (y) the Libor Rate Index is no longer
available, or (z) it is no longer lawful for any Lender to make or maintain
Credit Extensions based on the Libor Rate Index; provided that the “all in”
interest rate based on such successor interest rate index at the time such index
is implemented shall not be greater than the “all in” interest rate immediately
prior to implementing such successor index (and further subject to adjustments
based on any changes in such successor interest rate index).  The Libor Rate
Index may be adjusted by Agent with respect to any Lender on a prospective basis
to take into account any additional or increased costs to such Lender of
maintaining or obtaining any eurodollar deposits or increased costs, in each
case, due to changes in applicable Law occurring subsequent to the commencement
of the then Applicable Interest Period, including changes in tax laws (except
changes of general applicability in corporate income tax laws) and changes in
the reserve requirements imposed by the Board of Governors of the Federal
Reserve System (or any successor), which additional or increased costs would
increase the cost of funding loans bearing interest based upon the Libor Rate
Index; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.  In any such event, the affected Lender shall give
Borrower and Agent notice of such a determination and

 

44

--------------------------------------------------------------------------------



 

adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrower may, by
notice to such affected Lender require such Lender to furnish to Borrower a
statement setting forth the basis for adjusting such Libor Rate Index and the
method for determining the amount of such adjustment.

 

“Lien” means a claim, mortgage, deed of trust, lien, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of Law or otherwise against any property.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U,
or X of the Board of Governors of the Federal Reserve System.

 

“Material Adverse Change” means (a) a material impairment in the perfection or
priority of the Agent’s Lien (or any Lender’s Lien therein to the extent
provided for in the Financing Documents) in the Collateral; (b) a material
impairment in the value of the Collateral; (c) a material adverse change in the
business, operations, or condition (financial or otherwise) of any Credit Party;
or (d) a material impairment of the prospect of repayment of any portion of the
Obligations.

 

“Material Agreement” means (a) the agreements listed in the Disclosure Schedule,
(b) each agreement or contract to which a Credit Party is a party relating to
licensure of Intellectual Property or development of Products or Intellectual
Property, and (c) any agreement or contract to which such Credit Party or its
Subsidiaries is a party the termination of which could reasonably be expected to
result in a Material Adverse Change.

 

“Material Indebtedness” has the meaning given it in Section 10.1.

 

“Maturity Date” means December 21, 2023.

 

“Maximum Lawful Rate” has the meaning given it in Section 2.6(g).

 

“MidCap” has the meaning given it in the preamble of this Agreement.

 

“Minimum Cash Amount” has the meaning given it in Section 6.6(b).

 

“Net Sales” means gross sales revenue generated in the Ordinary Course of
Business from the commercial sales of Dextenza to unaffiliated third Persons,
less any returns, chargebacks, setoffs, upfront payments or other sale
adjustments of Borrower related to such commercial sales of Dextenza and applied
in accordance with GAAP.

 

“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Protective Advances, fees, indemnities and other amounts
Borrower owes the Agent or Lenders now or later, under this Agreement or the
other Financing Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or Agent,
and the payment and performance of each other Credit Party’s covenants and
obligations under the Financing Documents.

 

“Ocular Europe” means Ocular Therapeutix Europe B.V.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operating Documents” means, for any Person, such Person’s formation documents,
as certified with the Secretary of State of such Person’s state of formation on
a date that is no earlier than thirty (30) days prior to the Closing Date, and
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

 

45

--------------------------------------------------------------------------------



 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices, which shall in any event
be at arms-length.

 

“Payment Date” means the first calendar day of each calendar month.

 

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

 

“Permitted Contingent Obligations” means (a) Contingent Obligations resulting
from endorsements for collection or deposit in the Ordinary Course of Business;
(b) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed Twenty-Five Thousand Dollars ($25,000) in the
aggregate at any time outstanding; (c) Contingent Obligations arising under
indemnity agreements with title insurers; (d) Contingent Obligations arising
with respect to customary indemnification obligations in favor of purchasers in
connection with dispositions of personal property assets permitted under
Article 7; (e) so long as there exists no Event of Default both immediately
before and immediately after giving effect to any such transaction, Contingent
Obligations existing or arising under any swap contract, provided, however, that
such obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
and (f) other Contingent Obligations not permitted by clauses (a) through
(e) above, not to exceed $25,000 in the aggregate at any time outstanding.

 

“Permitted Indebtedness” means:  (a) Borrower’s Indebtedness to the Lenders and
Agent under this Agreement and the other Financing Documents; (b) Indebtedness
existing on the Closing Date and described on the Disclosure Schedule;
(c) Indebtedness secured by Permitted Liens; (d) [reserved]; (e) unsecured
Indebtedness to trade creditors incurred in the Ordinary Course of Business;
(f) Permitted Contingent Obligations; (g) extensions, refinancings,
modifications, amendments and restatements of any items of Permitted
Indebtedness (b) and (c) above, provided, however, that the principal amount
thereof is not increased or the terms thereof are not modified to impose more
burdensome terms upon the obligors thereunder; and (h) Indebtedness consisting
of intercompany loans and advances made by any Borrower to any other Borrower,
provided that (1) the obligations of the Borrower under such intercompany loan
shall be subordinated at all times to the Obligations of the Borrower hereunder
or under the other Financing Documents in a manner satisfactory to Agent and
(2) to the extent that such Indebtedness is evidenced by a promissory note or
other written instrument, Borrower shall pledge and deliver to Agent, for the
benefit of itself and the Lenders, the original promissory note or instrument,
as applicable, along with an endorsement in blank in form and substance
satisfactory to Agent.

 

“Permitted Investments” means:  (a) Investments existing on the Closing Date and
described on the Disclosure Schedule; (b) Investments consisting of cash
equivalents; (c) any Investments in liquid assets permitted by Borrower’s
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved in writing by Agent
(provided, that, under no circumstances shall Borrower be permitted to invest in
or hold Margin Stock); (d) Investments consisting of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of any Credit Party; (e) Investments consisting of deposit
accounts or securities accounts in which the Agent has a first priority
perfected security interest except as otherwise provided by Section 6.6;
(f) Investments in Subsidiaries solely to the extent permitted pursuant to
Section 6.8; (g) Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the Ordinary Course of
Business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s board of
directors; (h) Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the Ordinary Course of Business; and (i) Investments
consisting of intercompany Indebtedness in accordance with and to the extent
permitted by clause (h) of the definition of “Permitted Indebtedness”.

 

“Permitted Liens” means: (a) Liens existing on the Closing Date and shown on the
Disclosure Schedule or arising under this Agreement and the other Financing
Documents; (b) purchase money Liens securing no more than One Million Five
Hundred Thousand Dollars ($1,500,000) in the aggregate amount outstanding (i) on
Equipment acquired or held by a Credit Party incurred for financing the
acquisition of the Equipment, or (ii) existing on Equipment when acquired, if
the Lien is confined to the property and improvements and the proceeds of the
Equipment; (c) Liens for taxes, fees, assessments or

 

46

--------------------------------------------------------------------------------



 

other government charges or levies, either not delinquent or being contested in
good faith and for which adequate reserves are maintained on the Books of the
Credit Party against whose asset such Lien exists, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the treasury regulations adopted thereunder; (d) statutory
Liens securing claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other Persons imposed without action of such
parties, provided that they have no priority over any of Agent’s Lien and the
aggregate amount of such Liens for all Credit Parties does not any time exceed
Twenty-Five Thousand Dollars ($25,000); (e) leases or subleases of real property
granted in the Ordinary Course of Business, and leases, subleases, non-exclusive
licenses or sublicenses of property (other than real property or Intellectual
Property) granted in the Ordinary Course of Business, if the leases, subleases,
licenses and sublicenses do not prohibit granting Agent a security interest;
(f) banker’s liens, rights of set-off and Liens in favor of financial
institutions incurred made in the Ordinary Course of Business arising in
connection with a Credit Party’s Collateral Accounts provided that such
Collateral Accounts are subject to a Control Agreement to the extent required
hereunder; (g) Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the Ordinary Course of Business (other than Liens imposed by ERISA);
(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default; (i) easements, reservations, rights-of-way,
restrictions, minor defects or irregularities in title and similar charges or
encumbrances affecting real property not constituting a Material Adverse Change;
(j) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (b) above, but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness may not increase; and (k) Liens in
favor of Silicon Valley Bank on cash and/or securities in connection with the
provision by Silicon Valley Bank to Borrower of cash management services
(including, without limitation, merchant services, direct deposit of payroll,
business credit cards and check cashing services) and letters of credit, in an
aggregate amount not to exceed (1) at any time while the Specified SVB Letter of
Credit remains outstanding, the lesser of (a) the amount outstanding for such
cash management services and letters of credit and (b) the sum of (i) the then
current stated amount of the Specified SVB Letter of Credit plus (ii) Eight
Hundred Thousand Dollars ($800,000.00), and (2) at any other time, the lesser of
(a) the amount outstanding for such cash management services and letters of
credit and (b) Eight Hundred Thousand Dollars ($800,000.00).

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Preferred Investors” means Baxter Healthcare Corporation, Versant, SV Life
Sciences Fund IV, L.P., Polaris Ventures, and CHV.

 

“Pro Rata Share” means, as determined by Agent, with respect to each Credit
Facility and Lender holding an Applicable Commitment or Credit Extensions in
respect of such Credit Facility, a percentage (expressed as a decimal, rounded
to the ninth decimal place) determined by dividing (a) in the case of
fully-funded Credit Facilities, the amount of Credit Extensions held by such
Lender in such Credit Facility by the aggregate amount of all outstanding Credit
Extensions for such Credit Facility, and (b) in the case of Credit Facilities
that are not fully-funded, the amount of Credit Extensions and unfunded
Applicable Commitments held by such Lender in such Credit Facility by the
aggregate amount of all outstanding Credit Extensions and unfunded Applicable
Commitments for such Credit Facility.

 

“Protective Advances” means all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of Agent and Lenders for
preparing, amending, negotiating, administering, defending and enforcing the
Financing Documents (including, without limitation, those incurred in connection
with appeals or Insolvency Proceedings) or otherwise incurred by Agent or the
Lenders in connection with the Financing Documents.

 

“Register” has the meaning given it in Section 13.1(d).

 

“Registered Organization” means any “registered organization” as defined in the
Code, with such additions to such term as may hereafter be made.

 

“Required Lenders” means, unless all of the Lenders and Agent agree otherwise in
writing, Lenders having (a) more than sixty percent (60%) of the Applicable
Commitments of all Lenders, or (b) if such Applicable Commitments have expired
or been terminated, more than sixty percent (60%) of the aggregate outstanding
principal amount of the Credit Extensions.

 

47

--------------------------------------------------------------------------------



 

“Required Permit” means all licenses, certificates, accreditations, product
clearances or approvals, provider numbers or provider authorizations, supplier
numbers, provider numbers, marketing authorizations, other authorizations,
registrations, permits, consents and approvals of a Credit Party (a) issued or
required under Laws applicable to the business of Borrower or any of its
Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of Borrower or any of its Subsidiaries, or (b) issued by any
Person from which Borrower or any of its Subsidiaries have received an
accreditation.  Without limiting the generality of the foregoing, “Required
Permits” includes any Drug Application (including without limitation, at any
point in time, all licenses, approvals and permits issued by the FDA or any
other applicable Governmental Authority necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) as such
activities are being conducted by such Borrower with respect to such Product at
such time) and any drug listings and drug establishment registrations under 21
U.S.C. Section 510, registrations issued by DEA under 21 U.S.C. Section 823 (if
applicable to any Product), and those issued by State governments for the
conduct of Borrower’s or any Subsidiary’s business.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Responsible Officer” means any of the President and Chief Executive Officer or
Chief Financial Officer of Borrower.

 

“Second Restatement Closing Date” has the meaning given it in the preamble of
this Agreement.

 

“Secretary’s Certificate” means, with respect to any Person, a certificate, in
form and substance satisfactory to Agent, executed by such Person’s secretary on
behalf of such Person certifying that (a) such Person has the authority to
execute, deliver, and perform its obligations under each of the Financing
Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the Borrowing Resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Financing Documents to which it is a
party, (c) the name(s) of the Person(s) authorized to execute the Financing
Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Agent and the Lenders may
conclusively rely on such certificate unless and until such Person shall have
delivered to Agent a further certificate canceling or amending such prior
certificate.

 

“Secured Promissory Note” has the meaning given it in Section 2.7.

 

“Securities Account” means any “securities account”, as defined in the Code,
with such additions to such term as may hereafter be made.

 

“Specified SVB Letter of Credit” means letter of credit number SVBSF011096
issued by Silicon Valley Bank for the account of Borrower and for the benefit of
WS NV 15 Crosby Drive, LLC, Borrower’s landlord for its location at 15 Crosby
Drive, Bedford, Massachusetts, in the initial stated amount of $1,500,000 and
any renewal thereof or replacement letter of credit issued by Silicon Valley
Bank for the same purpose and for the same or a lesser amount.

 

“Stated Rate” has the meaning given it in Section 2.6(g).

 

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50.0%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person.

 

“Taxes” has the meaning given it in Section 2.6(h).

 

“Test Date” means the last day of each calendar month.

 

48

--------------------------------------------------------------------------------



 

“Transfer” has the meaning given it in Section 7.1.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

49

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, intending that this instrument constitute an instrument
executed and delivered under seal, the parties hereto have caused this Agreement
to be executed as of the Closing Date.

 

BORROWER:

 

 

 

 

 

OCULAR THERAPEUTIX, INC.

 

 

 

 

 

By:

/s/ Donald Notman

(SEAL)

 

 

Name:

Donald Notman

 

 

 

Title:

Chief Financial Officer, Treasurer, and Secretary

 

 

 

 

OCULAR THERAPEUTIX, INC.

THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------



 

AGENT:

 

 

 

 

 

MIDCAP FINANCIAL TRUST,

 

 

as Agent for Lenders

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

 

its investment manager

 

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

(SEAL)

 

 

Name:

Maurice Amsellem

 

 

 

Title:

Authorized Signatory

 

 

 

 

OCULAR THERAPEUTIX, INC.

THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------



 

LENDERS AND EXISTING LENDERS:

 

 

 

 

 

MIDCAP FINANCIAL TRUST,

 

 

as a Lender

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

 

its investment manager

 

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

(SEAL)

 

 

Name:

Maurice Amsellem

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

MidCap Financial Trust

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Ave, Suite 200

 

 

Bethesda, MD 20814

 

 

Attn: Account Manager for Ocular Therapeutix transaction

 

 

Facsimile:  301-941-1450

 

 

Email:  notices@midcapfinancial.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

MidCap Financial Trust

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Ave, Suite 200

 

 

Bethesda, MD 20814

 

 

Attn: Legal

 

 

Facsimile: 301-941-1450

 

 

Email: legalnotices@midcapfinancial.com

 

 

 

OCULAR THERAPEUTIX, INC.

THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------



 

SILICON VALLEY BANK,

 

 

as a Lender and Existing Lender

 

 

 

 

 

 

By:

/s/ Michael McMahon

(SEAL)

 

 

Name:

Michael McMahon

 

 

 

Title:

Director

 

 

 

 

 

Silicon Valley Bank

275 Grove Street

Newton, MA 02466

Attn: Ryan Roller

Facsimile: 617-969-5965

Email: RRoller@svb.com

 

OCULAR THERAPEUTIX, INC.

THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------



 

FLEXPOINT MCLS SPV LLC,

 

 

as a Lender and Existing Lender

 

 

 

 

 

 

By:

/s/ Daniel Edelman

(SEAL)

 

 

Name:

Daniel Edelman

 

 

 

Title:

Vice President

 

 

 

 

 

Flexpoint MCLS SPV, LLC

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Account Manager for Ocular transaction

Facsimile:  301-941-1450

Email: notices@midcapfinancial.com

 

OCULAR THERAPEUTIX, INC.

THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------



 

ELM 2016-1 TRUST,

 

 

as an Existing Lender

 

 

 

 

 

By:

MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

 

 

 

By:

/s/ John O Dea

(SEAL)

 

 

Name:

John O Dea

 

 

 

Title:

Authorized Signatory

 

 

 

 

ELM 2016-1 Trust

c/o MidCap Financial Services Capital Management, LLC, as Servicer

7255 Woodmont Avenue, Suite 200

Bethesda, MD 20814

Attn: Portfolio Management

Phone: (301) 760-7600

Fax: (301) 941-1450

Email: notices@midcapfinancial.com

 

OCULAR THERAPEUTIX, INC.

THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------



 

ELM 2018-2 TRUST,

 

 

as an Existing Lender

 

 

 

 

 

By:

MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

 

By:

/s/ John O Dea

(SEAL)

 

 

Name:

John O Dea

 

 

 

Title:

Authorized Signatory

 

 

 

 

ELM 2018-2 Trust

c/o MidCap Financial Services Capital Management, LLC, as Servicer

7255 Woodmont Avenue, Suite 200

Bethesda, MD 20814

Attn: Portfolio Management

Phone: (301) 760-7600

Fax: (301) 941-1450

Email: notices@midcapfinancial.com

 

OCULAR THERAPEUTIX, INC.

THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------



 

EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A                                                                                            
Collateral

Exhibit B                                                                                            
Form of Compliance Certificate

Exhibit C                                                                                            
Credit Extension Form

 

SCHEDULES

 

Credit Facility Schedule

Amortization Schedule (for each Credit Facility)

Post-Closing Obligations Schedule

Closing Deliveries Schedule

Disclosure Schedule

Intangible Assets Schedule

Products Schedule

Required Permits Schedule

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

COLLATERAL

 

The Collateral consists of all assets of Borrower, including all of Borrower’s
right, title and interest in and to the following personal property:

 

(a)           all goods, Accounts (including health-care insurance receivables),
Equipment, Inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles, commercial tort
claims, documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, investment accounts,
commodity accounts and other Collateral Accounts, all certificates of deposit,
fixtures, letters of credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

 

(b)           all Borrower’s Books relating to the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO:

MidCap Financial Trust, as Agent

FROM:

Ocular Therapeutix Inc.

DATE:

                , 20

 

The undersigned authorized officer of Ocular Therapeutix, Inc., a Delaware
corporation (“Borrower”), certifies that under the terms and conditions of the
Third Amended and Restated Credit and Security Agreement between Borrower, Agent
and the Lenders (as amended, restated, supplemented, replaced or otherwise
modified from time to time, the “Agreement”):

 

(1)           Borrower is in complete compliance with all required covenants for
the month ending                , 201  , except as noted below;

 

(2)           there are no Events of Default;

 

(3)           all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(4)           Each of Borrower and the other Credit Parties has timely filed all
required tax returns and reports, and has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed except as
otherwise permitted pursuant to the terms of the Agreement; and

 

(5)           no Liens have been levied or claims made against Borrower or any
of its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Agent.

 

For Compliance Certificates delivered in respect of any month ending March 31,
June 30, September 30, and December 31, attached hereto are proposed updates (if
any) to the Disclosure Schedule, Intangible Assets Schedule, Required Permits
Schedule, and Products Schedule, to the extent required by the Agreement.

 

Attached are the required documents supporting the certifications set forth in
this Compliance Certificate.  The undersigned certifies, in his/her capacity as
an officer of the Borrower, that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges, in his/her
capacity as an officer of Borrower, that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

[continued on next page]

 

--------------------------------------------------------------------------------



 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

Monthly Financial Statements

 

Monthly within 30 days

 

Yes          No

Audited Financial Statements

 

Annually within 180 days after FYE

 

Yes          No

Board Approved Projections

 

Annually within 60 days after FYE

 

Yes          No

Compliance Certificate

 

Monthly within 30 days

 

Yes          No

Pursuant to Section 6.6(b) of the Credit Agreement, maintain the Minimum Cash
Amount at all times

 

Minimum Cash Amount:
$5,000,000

 

Yes          No

 

--------------------------------------------------------------------------------



 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

OCULAR THERAPEUTIX, INC.

 

AGENT USE ONLY

 

 

 

 

 

Received by:

 

By:

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

 

 

 

Verified:

 

 

 

AUTHORIZED SIGNER

 

 

Date:

 

 

 

Compliance Status:             Yes          No

 

--------------------------------------------------------------------------------



 

EXHIBIT C CREDIT EXTENSION FORM

 

DEADLINE IS NOON E.S.T.

 

Date:                   , 201    

 

LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #

To Account #

(Loan Account #)

(Deposit Account #)

 

 

Amount of Advance $

 

 

All Borrower’s representations and warranties in the Third Amended and Restated
Credit and Security Agreement are true, correct and complete in all material
respects on the date of the request for an advance; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further, that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date:

 

Authorized Signature:

 

 

Phone Number:

Print Name/Title:

 

 

 

 

OUTGOING WIRE REQUEST:

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

 

Beneficiary Name:

Amount of Wire: $

Beneficiary Lender:

Account Number:

City and State:

 

Beneficiary Lender Transit (ABA) #:

 

Beneficiary Lender Code (Swift, Sort, Chip, etc.):

(For International Wire Only)

 

 

Intermediary Lender:

 

Transit (ABA) #:

 

For Further Credit to:

Special Instruction:

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me.

 

Authorized Signature:

 

 

2nd Signature (if required):

 

Print Name/Title:

 

 

Print Name/Title:

 

Telephone #:

 

 

Telephone #:

 

 

--------------------------------------------------------------------------------



 

CREDIT FACILITY SCHEDULE

 

The following Credit Facilities are specified on this Credit Facility Schedule:

 

Credit Facility #1:

 

Credit Facility and Type:           Term, Tranche 1

 

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

 

Applicable Commitment

 

MidCap Financial Trust

 

$

10,526,315.70

 

Flexpoint MCLS SPV LLC

 

$

1,973,684.30

 

Silicon Valley Bank

 

$

12,500,000.00

 

 

The following defined terms apply to this Credit Facility:

 

Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Credit Facility shall commence on the date that the
applicable Credit Extension is made and end on the last day of such month.

 

Applicable Floor:  means two percent (2.00%) per annum for the Applicable Libor
Rate.

 

Applicable Margin:  a rate of interest equal to seven and one-quarter percent
(7.25%) per annum.

 

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, four percent (4.00%) multiplied by the amount of the outstanding
principal of the Credit Extension prepaid or required to be prepaid (whichever
is greater); (b) for an Accrual Date after the date which is twelve (12) months
after the Closing Date through and including the date which is twenty-four (24)
months after the Closing Date, three percent (3.00%) multiplied by the amount of
the outstanding principal of the Credit Extension prepaid or required to be
prepaid (whichever is greater); (c) for an Accrual Date after the date which is
twenty-four (24) months after the Closing Date through and including the date
which is thirty-six (36) months after the Closing Date, two percent (2.00%)
multiplied by the amount of the outstanding principal of the Credit Extension
prepaid or required to be prepaid (whichever is greater); and (d) thereafter,
one percent (1.00%) multiplied by the amount of the outstanding principal of the
Credit Extension prepaid or required to be prepaid (whichever is greater);
provided that in the event all of the Credit Facilities under this Agreement are
refinanced by all of the Lenders party to this Agreement as of the Closing Date
(or their respective successors or assigns that are Affiliates of such Lenders),
the Applicable Prepayment Fee shall be waived solely in connection with such
refinancing.

 

Closed Period:  None. (For the avoidance of doubt, Borrower may prepay this
Credit Facility at any time in accordance with and subject to Section 2.3(d).)

 

Commitment Commencement Date:  the Closing Date

 

Commitment Termination Date:  the earliest to occur of (a) the close of the
Business Day following the Closing Date, (b) an Event of Default, (c) the
existence of any Default, or (d) the Maturity Date.

 

Minimum Credit Extension Amount: $25,000,000.00

 

Permitted Purpose:  continuation, assignment and reallocation of the Existing
Loan

 

1

--------------------------------------------------------------------------------



 

AMORTIZATION SCHEDULE

 

If the Interest Only Extension has not occurred, commencing on January 1, 2021,
and continuing on the first day of each calendar month thereafter, an amount per
month equal to the total amount of Credit Extensions made under all Credit
Facilities divided by thirty-six (36) months.

 

If the Interest Only Extension has occurred, commencing on January 1, 2022, and
continuing on the first day of each calendar month thereafter, an amount per
month equal to the total amount of Credit Extensions made under all Credit
Facilities divided by twenty-four (24) months.

 

2

--------------------------------------------------------------------------------



 

POST-CLOSING OBLIGATIONS SCHEDULE

 

Borrower shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

 

1.                                      Within thirty (30) days after the
Closing Date (or such later date as Agent may agree in writing in its sole
discretion), an endorsement to Borrower’s personal property insurance policy
showing Agent as lender’s loss payee, as required pursuant to Section 6.5;

 

2.                                      Within thirty (30) days after the
Closing Date (or such later date as Agent may agree in writing in its sole
discretion), an endorsement to Borrower’s liability insurance policy showing
Agent as an additional insured, as required pursuant to Section 6.5; and

 

3.                                      Promptly upon the occurrence thereof, an
Access Agreement duly executed by the applicable landlord, bailee, processor,
warehouseman or other third party, with respect to the following locations at
which any Collateral currently is or may be located in the future, in the event
the aggregate value of such Collateral exceeds $500,000:  435 Whitney Street,
Northborough, MA, 3001 Red Lion Road, Philadelphia, PA, and 501 Mason Road,
Suite 200, LaVergne, TN.

 

Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate and automatic Event of Default.

 

1

--------------------------------------------------------------------------------



 

CLOSING DELIVERIES SCHEDULE

 

1.                                      duly executed original signatures to the
Financing Documents to which Borrower is a party;

 

2.                                      duly executed original Secured
Promissory Notes in favor of each Lender so requesting with a face amount equal
to such Lender’s Applicable Commitment under each Credit Facility;

 

3.                                      the Operating Documents of Borrower and
good standing certificates of Borrower certified by the Secretary of State of
the state(s) of organization of Borrower as of a date no earlier than thirty
(30) days prior to the Closing Date;

 

4.                                      good standing certificates dated as of a
date no earlier than thirty (30) days prior to the Closing Date to the effect
that Borrower is qualified to transact business in all states in which the
nature of Borrower’s business so requires except where the failure to do so
could not reasonably be expected to have a Material Adverse Change;

 

5.                                      certified copies, dated as of a recent
date, of financing statement searches, as Agent shall request, accompanied by
written evidence (including any UCC termination statements) that the Liens
indicated in any such financing statements either constitute Permitted Liens or
have been or, in connection with the initial Credit Extension, will be
terminated or released;

 

6.                                      the Perfection Certificate executed by
Borrower;

 

7.                                      evidence satisfactory to Agent that the
insurance policies required by Article 6 are in full force and effect;

 

8.                                      payment of the fees and expenses of
Agent and Lenders then accrued, including pursuant to the Fee Letters;

 

9.                                      a duly executed original Secretary’s
Certificate dated as of the Closing Date which includes copies of the completed
Borrowing Resolutions for Borrower;

 

10.                               timely receipt by the Agent of an executed
disbursement letter; and

 

11.                               a certificate executed by a Responsible
Officer of Borrower, in form and substance satisfactory to Agent, which shall,
among other things, certify as to certain conditions to the funding of the
Credit Extensions on the Closing Date.

 

1

--------------------------------------------------------------------------------



 

DISCLOSURE SCHEDULE

 

Scheduled Permitted Liens

 

Debtor

 

Secured Party

 

Collateral

 

State and
Jurisdiction

 

Filing Date and
Number (include
original file date and
continuations,
amendments, etc.)

None

 

 

 

 

 

 

 

 

 

Scheduled Permitted Indebtedness

 

Debtor

 

Creditor

 

Amount of Indebtedness
outstanding as of 12/15/2018

 

Maturity Date

None

 

 

 

 

 

 

 

Schedule Permitted Investments

 

Debtor

 

Type of Investment

 

Date

 

Amount Outstanding as of

None

 

 

 

 

 

 

 

Scheduled Material Agreements

 

1. Second Amended and Restated License Agreement, between Ocular and Incept LLC
.  The Second Amendment was filed as an exhibit to the Current Report on
Form 8-K on September 19, 2018.

 

2. Lease Agreement dated September 2, 2009, by and between Ocular
Therapeutix, Inc. and RAR2-Crosby Corporate Center QRS, Inc., as amended.  The
Lease Agreement was filed as an exhibit to our Registration Statement on
Form S-1 filed June 20, 2014.

 

3. Second Amendment to Lease, by and between Ocular Therapeutix, Inc. and CCC
Investors LLC, dated October 10, 2017.  The Second Amendment was filed as an
exhibit to our Quarterly Report on Form 10-Q filed October 16, 2017.

 

4. Lease Agreement dated June 17, 2016 between the borrower and WS NF 15 Crosby
Drive, LLC.  The Lease Agreement was filed with our Quarterly Report on
Form 10-Q filed August 9, 2016.

 

1

--------------------------------------------------------------------------------



 

5. Collaboration, Option and License Agreement between Ocular Therapeutix, Inc.
and Regeneron Pharmaceuticals, Inc. dated October 10, 2016.  The Collaboration,
Option and License Agreement was filed with our Quarterly Report on Form 10-Q
filed November 9, 2016.

 

Scheduled Litigation

 

1.  See the disclosure provided in Note 10 to the financial statements and under
the heading “Part II—Item 1—Legal Proceedings” included in our Quarterly Report
on Form 10-Q filed on November 7, 2018.

 

2.  1:18-cv-01991-MN Ocular Therapeutix, Inc. v. Mati Therapeutics, Inc.

 

Scheduled ownership interest in any Chattel Paper, letter of credit rights,
commercial tort claims, Instruments, documents or investment property

 

1.  None

 

2.

 

3.

 

2

--------------------------------------------------------------------------------



 

INTANGIBLE ASSETS SCHEDULE

 

Patents

 

PATENT APPLICATIONS UNDER LICENSE FROM INCEPT, LLC

 

Serial No.
(Filing Date) or
Pat. No.
(Issue Date)

 

Jurisdiction

 

Title

 

 

 

Expiration Date

Pat. No.  9,254,267
(02-09-2016)

 

United States

 

Composite Hydrogel Drug Delivery Systems

 

Granted

 

Expires 09-11-2024

Ser. No. PCT/US99/18530
(08-13-1999)

 

PCT

 

Composite Hydrogel Drug Delivery Systems

 

Expired

 

 

Pat. No.  2,339,482
(10-20-2009)

 

Canada

 

Composite Hydrogel Drug Delivery Systems

 

Granted

 

Expires 8/13/2019

Pat. No.  4601169
(10-08-2010)

 

Japan

 

Composite Hydrogel Drug Delivery Systems

 

Granted

 

Expires 8/13/2019

Pat. No.  6,566,406
(05-20-2003)

 

United States

 

Biocompatible Crosslinked Polymers

 

Granted

 

Expires: 12-3-2019

Pat No. 8,003,705
(08-23-2011)

 

United States

 

Biocompatible Hydrogels Made With Small Molecule Precursors

 

Granted

 

Expires: 3-3-2019

Pat No. 8,535,705
(09-17-2013)

 

United States

 

Biocompatible Polymers And Hydrogels And Methods Of Use

 

Granted

 

Expires 8-3-2024

Ser. No. PCT/US99/28718
(12-03-1999)

 

PCT

 

Biocompatible Crosslinked Polymers

 

Expired

 

 

Pat No. 2353642
(10/11/2009)

 

Canada

 

Biocompatible Crosslinked Polymers

 

Granted

 

Expires: 12-3-2019

Pat No. 6,703,047
(03-09-2004)

 

United States

 

Dehydrated Hydrogel Precursor-Based, Tissue Adherent Compositions And Methods Of
Use

 

Granted

 

Expires 2-2-2021

Pat No. 8,512,749
(08-20-2013)

 

United States

 

Dehydrated Hydrogel Precursor-Based, Tissue Adherent Compositions And Methods Of
Use

 

Granted

 

Expires 3-29-2029

 

1

--------------------------------------------------------------------------------



 

Serial No.
(Filing Date) or
Pat. No.
(Issue Date)

 

Jurisdiction

 

Title

 

 

 

Expiration Date

Ser. No. PCT/02/03101
(01-31-2002)

 

PCT

 

Dehydrated Hydrogel Precursor-Based, Tissue Adherent Compositions And Methods Of
Use

 

Expired

 

 

Ser. No. PCT/US97/16897
(09-22-1997)

 

PCT

 

Methods And Devices For Preparing Protein Concentrates

 

Expired

 

 

Pat No. 9,125,807
(09-08-2015)

 

United States

 

Hydrogel Polymeric Compositions And Methods

 

Granted

 

Expires 7-22-2028

Pat No. 9,775,906
(10/03/2017)

 

United States

 

Hydrogel Polymeric Compositions And Methods

 

Granted

 

Expires 7-09-2027

Pat No. 9,370,485
(06/21/2016)

 

United States

 

Hydrogel Polymeric Compositions And Methods

 

Granted

 

Expires 7-09-2027

Ser. No. 15/186,994
(06/20/2016)

 

United States

 

Hydrogel Polymeric Compositions And Methods

 

Pending

 

 

Ser. No. PCT/US2008/006114
(05-14-2008)

 

PCT

 

Hydrogel Polymeric Compositions And Methods

 

Expired

 

 

Pat No. 2008275786
(1-30-2014)

 

Australia

 

Hydrogel Polymeric Compositions And Methods

 

Granted

 

Expires 5-14-2028

Ser. No. 08754416.9
(05-14-2008)

 

European Patent Office

 

Hydrogel Polymeric Compositions And Methods

 

Pending

 

 

Pat No. 5693954
(02-13-2015)

 

Japan

 

Hydrogel Polymeric Compositions And Methods

 

Granted

 

Expires 5-14-2028

Pat No. 8,409,606
(04-02-2013)

 

United States

 

Drug Delivery Through Hydrogel Plugs

 

Granted

 

Expires 5-14-2030

Pat No. 8,563,027
(10-22-2013)

 

United States

 

Drug Delivery Through Hydrogel Plugs

 

Granted

 

Expires 2-12-2030

Ser. No. PCT/US2010/024029
(02-12-2010)

 

PCT

 

Drug Delivery Through Hydrogel Plugs

 

Expired

 

 

 

2

--------------------------------------------------------------------------------



 

Serial No.
(Filing Date) or
Pat. No.
(Issue Date)

 

Jurisdiction

 

Title

 

 

 

Expiration Date

Pat No. 2010213612
(08-13-2015)

 

Australia

 

Drug Delivery Through Hydrogel Plugs

 

Granted

 

Expires: 2-12-2030

Pat No. 2750242
(05-22-2018)

 

Canada

 

Drug Delivery Through Hydrogel Plugs

 

Granted

 

Expires: 2-12-2030

Pat No. ZL201080016295.1
(08-19-2015)

 

China

 

Drug Delivery Through Hydrogel Plugs

 

Granted

 

Expires: 2-12-2030

Ser. No. 10741771.9
(02-12-2010)

 

European Patent Office

 

Drug Delivery Through Hydrogel Plugs

 

Pending

 

 

Ser. No. 6272/DELNP/2011
(02-12-2010)

 

India

 

Drug Delivery Through Hydrogel Plugs

 

Pending

 

 

Pat No. 5890182
(02-26-2016)

 

Japan

 

Drug Delivery Through Hydrogel Plugs

 

Granted

 

Expires: 2-12-2030

Pat No. 8,961,501
(02-24-2015)

 

United States

 

Method For Applying Flowable Hydrogels To A Cornea

 

Granted

 

Expires 10-8-2032

Ser. No. 13/234,428
(09-16-2011)

 

United States

 

Drug Delivery Systems and Applications

 

Pending

 

 

Ser. No. 16/203,782
(11-29-2018)

 

United States

 

Drug Delivery Systems and Applications

 

Pending

 

 

Pat No. 9,205,150
(12-08-2015)

 

United States

 

Medical Organogel Processes And Compositions

 

Granted

 

Expires 04-17-2033

Ser. No. 14/926,707
(10-29-2015)

 

United States

 

Medical Organogel Processes And Compositions

 

Pending

 

 

Ser. No. PCT/US2012/067978
(12-18-2012)

 

PCT

 

Medical Organogel Processes And Compositions

 

Expired

 

 

Pat No. 2012347926
(06-28-2018)

 

Australia

 

Medical Organogel Processes And Compositions

 

Granted

 

Expires: 12-5-2032

Ser. No. 2,858,161
(12-05-2012)

 

Canada

 

Medical Organogel Processes And Compositions

 

Pending

 

 

 

3

--------------------------------------------------------------------------------



 

Serial No.
(Filing Date) or
Pat. No.
(Issue Date)

 

Jurisdiction

 

Title

 

 

 

Expiration Date

Pat No. ZL201280073745.X
(10-09-2018)

 

China

 

Medical Organogel Processes And Compositions

 

Granted

 

Expires: 12-5-2032

Ser. No. 201811049910.3
(09-10-2018)

 

China

 

Medical Organogel Processes And Compositions

 

Pending

 

 

Ser. No. 15103895.3
(04-22-2015)

 

Hong Kong

 

Medical Organogel Processes And Compositions

 

Pending

 

 

Ser. No. 12856353.3
(12-05-2012)

 

European Patent Office

 

Medical Organogel Processes And Compositions

 

Pending

 

 

Ser. No. 4557/DELNP/2014
(12-05-2012)

 

India

 

Medical Organogel Processes And Compositions

 

Pending

 

 

Pat No. 6199883
(09-01-2017)

 

Japan

 

Medical Organogel Processes And Compositions

 

Pending

 

 

Ser. No. 10-2014-7018751
(12-05-2012)

 

Korea

 

Medical Organogel Processes And Compositions

 

Pending

 

 

Ser. No. 14/965,258
(12-10-2015)

 

United States

 

Hydrogel Drug Delivery Implants

 

Pending

 

 

Ser. No. PCT/US2015/064975
(12-10-2015)

 

PCT

 

Hydrogel Drug Delivery Implants

 

Expired

 

 

Ser. No. 2015360469
(12-10-2015)

 

Australia

 

Hydrogel Drug Delivery Implants

 

Pending

 

 

Ser. No. 2,969,716
(12-10-2015)

 

Canada

 

Hydrogel Drug Delivery Implants

 

Pending

 

 

Ser. No. 201580075658.1
(12-10-2015)

 

China

 

Hydrogel Drug Delivery Implants

 

Pending

 

 

Ser. No. 15820375.2
(12-10-2015)

 

European Patent Office

 

Hydrogel Drug Delivery Implants

 

Pending

 

 

 

4

--------------------------------------------------------------------------------



 

Serial No.
(Filing Date) or
Pat. No.
(Issue Date)

 

Jurisdiction

 

Title

 

 

 

Expiration Date

Ser. No. 201717019261
(12-10-2015)

 

India

 

Hydrogel Drug Delivery Implants

 

Pending

 

 

Ser. No. 2017-531184
(12-10-2015)

 

Japan

 

Hydrogel Drug Delivery Implants

 

Pending

 

 

Ser. No. 10-2017-7018919
(12-10-2015)

 

Korea

 

Hydrogel Drug Delivery Implants

 

Pending

 

 

Ser. No. 14/878,243
(10-08-2015)

 

United States

 

Ocular Gels Or Hydrogels And Microinjectors

 

Pending

 

 

Ser. No 15/152,739
(5-12-2016)

 

United States

 

Drug Delivery From Hydrogels

 

Pending

 

 

Ser. No. PCT/US2016/032046
(5-12-2016)

 

PCT

 

Drug Delivery From Hydrogels

 

Expired

 

 

Ser. No. 2016261925
(5-12-2016)

 

Australia

 

Drug Delivery From Hydrogels

 

Pending

 

 

Ser. No.  2,985,656
(5-12-2016)

 

Canada

 

Drug Delivery From Hydrogels

 

Pending

 

 

Ser. No. 16793509.7
(5-12-2016)

 

European Patent Office

 

Drug Delivery From Hydrogels

 

Pending

 

 

Ser. No. 18112166.3
(9-30-2018)

 

Hong Kong

 

Drug Delivery From Hydrogels

 

Pending

 

 

Ser. No. 2017-559083
(5-12-2016)

 

Japan

 

Drug Delivery From Hydrogels

 

Pending

 

 

Ser. No. 15/217,559
(7-22-2016)

 

United States

 

Coated Implants

 

Pending

 

 

 

5

--------------------------------------------------------------------------------



 

Serial No.
(Filing Date) or
Pat. No.
(Issue Date)

 

Jurisdiction

 

Title

 

 

 

Expiration Date

Ser. No. PCT/US2016/043647
(7-22-2016)

 

PCT

 

Coated Punctal Plug

 

Expired

 

 

Ser. No. 2016297642
(7-22-2016)

 

Australia

 

Coated Punctal Plug

 

Pending

 

 

Ser. No. 2,993,182
(7-22-2016)

 

Canada

 

Coated Punctal Plug

 

Pending

 

 

Ser. No. 201680051706.8
(7-22-2016)

 

China

 

Coated Punctal Plug

 

Pending

 

 

Ser. No. 18112728.4
(10-05-2018)

 

China/Hong Kong

 

Coated Punctal Plug

 

Pending

 

 

Ser. No. 16747681.1
(7-22-2016)

 

European Patent Office

 

Coated Punctal Plug

 

Pending

 

 

Ser. No. 2018-502739
(7-22-2016)

 

Japan

 

Coated Punctal Plug

 

Pending

 

 

Ser. No. 10-2018-7005313
(7-22-2016)

 

Korea

 

Coated Punctal Plug

 

Pending

 

 

Ser. No. 15/360,430
(11-23-2016)

 

United States

 

Shape Changing Drug Delivery Devices and Methods

 

Pending

 

 

Ser. No. PCT/US2016/063633
(11-23-2016)

 

PCT

 

Shape Changing Drug Delivery Devices and Methods

 

Expired

 

 

Ser. No. 2016361579
(11-23-2016)

 

Australia

 

Shape Changing Drug Delivery Devices and Methods

 

Pending

 

 

Ser. No. 1120180106712
(11-23-2016)

 

Brazil

 

Shape Changing Drug Delivery Devices and Methods

 

Pending

 

 

Ser. No. 3,006,303
(11-23-2016)

 

Canada

 

Shape Changing Drug Delivery Devices and Methods

 

Pending

 

 

 

6

--------------------------------------------------------------------------------



 

Serial No.
(Filing Date) or
Pat. No.
(Issue Date)

 

Jurisdiction

 

Title

 

 

 

Expiration Date

Ser. No. 201680078805.5
(11-23-2016)

 

China

 

Shape Changing Drug Delivery Devices and Methods

 

Pending

 

 

Ser. No. 16816493.7
(11-23-2016)

 

European Patent Office

 

Shape Changing Drug Delivery Devices and Methods

 

Pending

 

 

Ser. No. 259530
(11-23-2016)

 

Israel

 

Shape Changing Drug Delivery Devices and Methods

 

Pending

 

 

Ser. No. 201817020056
(11-23-2016)

 

India

 

Shape Changing Drug Delivery Devices and Methods

 

Pending

 

 

Ser. No. 2018-526903
(11-23-2016)

 

Japan

 

Shape Changing Drug Delivery Devices and Methods

 

Pending

 

 

Ser. No. 10-2018-7017686
(11-23-2016)

 

Korea

 

Shape Changing Drug Delivery Devices and Methods

 

Pending

 

 

Ser. No. 15/714,633
(09-25-2017)

 

United States

 

Intracameral Drug Delivery Depots

 

Pending

 

 

Ser. No. PCT/US2017/053271
(09-25-2017)

 

PCT

 

Intracameral Drug Delivery Depots

 

Pending

 

 

 

Trademarks

 

Ref No.
(Country)

 

Trademark

 

Registration No.
(Issue Date)

 

Status

15-US-01
(United States)

 

RESURE

 

4,135,965
(05/01/2012)

 

Registered.

15-WO-01
(Australia)

 

RESURE

 

1 050 699
(08-26-2010)

 

Protection granted 02/16/11.

 

7

--------------------------------------------------------------------------------



 

Ref No.
(Country)

 

Trademark

 

Registration No.
(Issue Date)

 

Status

15-WO-01
(China)

 

RESURE

 

1 050 699
(08-26-2010)

 

Protection granted 08/08/11.

15-WO-01
(Czech Republic)

 

RESURE

 

1 050 699
(08-26-2010)

 

Protection granted 05/06/11.

15-WO-01
(France)

 

RESURE

 

1 050 699
(08-26-2010)

 

Protection granted.

15-WO-01
(Germany)

 

RESURE

 

1 050 699
(08-26-2010)

 

Protection granted 2-25-11

15-WO-01
(Hungary)

 

RESURE

 

1 050 699
(08-26-2010)

 

Protection granted 06-29-11

15-WO-01
(Italy)

 

RESURE

 

1 050 699
(08-26-2010)

 

Protection granted 08/01/11.

15-WO-01
(Japan)

 

RESURE

 

1 050 699
(08-26-2010)

 

Registered 9-16-11.

15-WO-01
(Korea)

 

RESURE

 

1 050 699
(08-26-2010)

 

Protection granted 9/1/11. Assigned Int’l Reg. No.

15-WO-01
(Poland)

 

RESURE

 

1 050 699
(08-26-2010)

 

Protection granted 03/21/11.

15-WO-01
(Russia)

 

RESURE

 

1 050 699
(08-26-2010)

 

Protection granted 08/29/11.

15-WO-01
(Singapore)

 

RESURE

 

1 050 699
(08-26-2010)

 

Protection granted 01-19-2011.

15-WO-01
(Spain)

 

RESURE

 

1 050 699
(08-26-2010)

 

Protection granted 02-10-11.

15-WO-01
(United Kingdom)

 

RESURE

 

1 050 699
(08-26-2010)

 

Protection granted 01-10-11.

 

 

 

 

 

 

 

N/A
(United States)

 

DEXTENZA

 

86425297
(10-16-14)

 

Protection granted July 2018

N/A
(United States)

 

DEXTENZA

 

87864954

 

Filed 04-05-18. Pending.

N/A
(United States)

 

PAXTRAVA

 

88068409

 

Filed 08-07-18. Pending.

 

8

--------------------------------------------------------------------------------



 

INTANGIBLE ASSETS SCHEDULE (CONTINUED)

 

LICENSE AND SIMILAR AGREEMENTS

 

LICENSE # 1 [COMPLETE FOR EACH AGREEMENT]

 

Name and Date of License Agreement:

 

Second Amended and Restated License Agreement dated September 13, 2018

Borrower that is Licensee:

 

Ocular Therapeutix, Inc.

Name and address of Licensor:

 

Incept, LLC

Expiration Date of License

 

Perpetual

Exclusive License [Y/N]?

 

Yes

Restrictions on:

 

Right to Grant a Lien [Y/N]?

 

Yes, on the license

 

 

Right to Assign [Y/N]?

 

Yes, ability to sign the license as part of a change of control.

 

 

Right to Sublicense [Y/N]?

 

Yes

Does Default or Termination Affect Agent’s Ability to sell [Y/N]?

 

 

 

 

 

Describe Licensed Intellectual Property For This License

 

Name / Identifier of IP

 

Type of IP (e.g., patent,
TM, ©, mask work)

 

Registration/
Publication or Application Number

 

Filing Date/Expiration Date

 

See updated intangible assets schedule listed earlier in this schedule.

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------



 

LICENSE # 2 [COMPLETE FOR EACH AGREEMENT]

 

Name and Date of License Agreement:

 

Collaboration, Option and License Agreement, dated October 10, 2016

Borrower that is Licensee:

 

Ocular Therapeutix, Inc.

Name and address of Licensor:

 

Regeneron Pharmaceuticals, Inc.

Expiration Date of License

 

Perpetual

Exclusive License [Y/N]?

 

Yes

Restrictions on:

 

Right to Grant a Lien [Y/N]?

 

No

 

 

Right to Assign [Y/N]?

 

Yes, as part of a change of control.

 

 

Right to Sublicense [Y/N]?

 

No

Does Default or Termination Affect Agent’s Ability to sell [Y/N]?

 

 

 

 

 

Describe Licensed Intellectual Property For This License

 

Name / Identifier of IP

 

Type of IP (e.g., patent,
TM, ©, mask work)

 

Registration/
Publication or Application Number

 

Filing Date/Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------



 

LICENSE # 3 [COMPLETE FOR EACH AGREEMENT]

 

Name and Date of License Agreement:

 

 

Borrower that is Licensee:

 

 

Name and address of Licensor:

 

 

Expiration Date of License

 

 

Exclusive License [Y/N]?

 

 

Restrictions on:

 

Right to Grant a Lien [Y/N]?

 

 

 

 

Right to Assign [Y/N]?

 

 

 

 

Right to Sublicense [Y/N]?

 

 

Does Default or Termination Affect Agent’s Ability to sell [Y/N]?

 

 

 

 

 

Describe Licensed Intellectual Property For This License

 

Name / Identifier of IP

 

Type of IP (e.g., patent,
TM, ©, mask work)

 

Registration/
Publication or Application Number

 

Filing Date/Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------



 

PRODUCTS SCHEDULE

 

RESURE

 

DEXTENZA

 

--------------------------------------------------------------------------------



 

REQUIRED PERMITS SCHEDULE

 

Certificate of Compliance, Town of Bedford, Issued April 1, 2015.

 

New Drug Application for DEXTENZA (dexamethasone ophthalmic insert), 0.4 mg for
intracanalicular use for the treatment of ocular pain following ophthalmic
surgery, approved November 30, 2018.

 

1

--------------------------------------------------------------------------------

 